81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
5$<021' & 38//,$0                 
                                    
                  3ODLQWLII        
                                    
      Y                                            &LYLO $FWLRQ 1R  $%-
                                    
81,7(' 67$7(6 (19,5210(17$/ 
3527(&7,21 $*(1& et al.          
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

        3ODLQWLII 5D\PRQG 3XOOLDP EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQWV (QYLURQPHQWDO

3URWHFWLRQ $JHQF\ ³(3$´ 8QLWHG 6WDWHV 'HSDUWPHQW RI 'HIHQVH ³'2'´ DQG 8QLWHG 6WDWHV

'HSDUWPHQW RI -XVWLFH ³'2-´ XQGHU WKH )UHHGRP RI ,QIRUPDWLRQ $FW ³)2,$´ VHHNLQJ UHFRUGV

UHODWHG WR DQ LQYHVWLJDWLRQ LQWR WR[LF FRQWDPLQDWLRQ DW D IRUPHU $UP\ EDVH )RUW 0F&OHOODQ

&RPSO     >'NW  @ 2Q )HEUXDU\   WKH &RXUW UHPDQGHG WKH FDVH WR DOO WKUHH

DJHQFLHV LQVWUXFWLQJ WKHP WR ³FRQGXFW D IXUWKHU VHDUFK IRU UHVSRQVLYH UHFRUGV WR SURYLGH D PRUH

GHWDLOHG MXVWLILFDWLRQ IRU WKH DGHTXDF\ RI WKHLU VHDUFKHV DQG WR UHOHDVH DQ\ UHDVRQDEO\ VHJUHJDEOH

QRQH[HPSW PDWHULDO WR SODLQWLII FRQVLVWHQW ZLWK )2,$´ Pulliam v. EPA  ) 6XSS G 

 ''& 

       %RWK SDUWLHV KDYH ILOHG UHQHZHG PRWLRQV IRU VXPPDU\ MXGJPHQW See 5HQHZHG 0RW IRU

6XPP - RQ 3O¶V &RPSO >'NW  @ ³'HIV¶ 5HQHZHG 0RW´ 0HP RI 3 	 $ LQ 6XSS RI

'HIV¶ 5HQHZHG 0RW >'NW  @ ³'HIV¶ 5HQHZHG 0HP´ 3O¶V 5HQHZHG 0RW IRU 6XPP -

>'NW  @ ³3O¶V 5HQHZHG &URVV0RW´ 3O¶V &RPELQHG 0HP LQ 2SS WR 'HIV¶ 5HQHZHG 0RW

	 LQ 6XSS RI 3O¶V 5HQHZHG &URVV0RW >'NW  ±@ ³3O¶V 5HQHZHG &URVV0HP´
'HIHQGDQWV PDLQWDLQ WKDW WKH\ KDYH IXOILOOHG DOO RI WKHLU REOLJDWLRQV XQGHU )2,$ see generally

'HIV¶ 5HQHZHG 0HP EXW SODLQWLIIV DUJXH WKDW GHIHQGDQWV¶ GHFODUDWLRQV GR QRW DGHTXDWHO\ H[SODLQ

WKHLU VHDUFKHV DQG WKDW WKHUHIRUH GHIHQGDQWV KDYH ³IDLO>HG@ WR PHHW WKHLU VWDWXWRU\ EXUGHQ WR

GHPRQVWUDWH WKDW WKH\ KDYH XQGHUWDNHQ D VHDUFK UHDVRQDEO\ FDOFXODWHG WR ORFDWH DOO UHVSRQVLYH

UHFRUGV WR >S@ODLQWLII¶V )2,$ UHTXHVWV DW LVVXH LQ WKLV DFWLRQ´ 3O¶V 5HQHZHG &URVV0HP DW 

       %HFDXVH WKH &RXUW ILQGV WKDW HDFK DJHQF\ KDV IDLOHG WR HVWDEOLVK WKDW LW FRQGXFWHG DQ

DGHTXDWH VHDUFK IRU UHFRUGV XQGHU )2,$ LW ZLOO GHQ\ GHIHQGDQWV¶ PRWLRQ LQ SDUW UHPDQG WKH PDWWHU

WR WKH DJHQFLHV DQG GHQ\ SODLQWLII¶V PRWLRQ DV PRRW          +RZHYHU EHFDXVH WKH UHGDFWLRQ RI

LQIRUPDWLRQ IURP WKH SDJHV SURGXFHG E\ (3$ ZDV MXVWLILHG XQGHU D )2,$ H[HPSWLRQ DQG (3$

SURGXFHG DOO VHJUHJDEOH LQIRUPDWLRQ WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ LQ SDUW )XUWKHU

SODLQWLII LV HQWLWOHG WR XQGHUWDNH OLPLWHG GLVFRYHU\ UHJDUGLQJ '2'¶V VHDUFKHV

                                         %$&.*5281'

       3ODLQWLII VXEPLWWHG D )2,$ UHTXHVW WR HDFK DJHQF\ QDPHG LQ WKLV DFWLRQ +LV UHTXHVWV WR

'2- DQG (3$ ZHUH LGHQWLFDO ZKLOH KLV UHTXHVW WR '2' VRXJKW GLIIHUHQW LQIRUPDWLRQ

       2Q 'HFHPEHU   SODLQWLII UHTXHVWHG WKH IROORZLQJ LQIRUPDWLRQ IURP '2'

               $OO FRUUHVSRQGHQFH ZKHWKHU LQ HOHFWURQLF RU KDQGZULWWHQ IRUPDW LQFOXGLQJ
               EXW QRW OLPLWHG WR HOHFWURQLF PDLO HPDLO PHPRUDQGXPV RU RWKHU
               GRFXPHQWV UHODWHG WR +5  )RUW 0F&OHOODQ +HDOWK 5HJLVWU\ $FW +5
                )RU 0F&OHOODQ +HDOWK 5HJLVWU\ $FW )RUW 0F&OHOODQ H[SRVXUHV )RUW
               0F&OHOODQ WR[LF FRQWDPLQDWLRQ +5  7R[LF ([SRVXUH 5HVHDUFK DQG
               0LOLWDU\ )DPLO\ 6XSSRUW $FW RI  DQG  RU +5  9HWHUDQV¶ 7R[LF
               :RXQGV 5HVHDUFK $FW RI 



       1HLWKHU SDUW\ VXEPLWWHG D VWDWHPHQW RI IDFWV LQ VXSSRUW RI WKHLU UHQHZHG PRWLRQV IRU
VXPPDU\ MXGJPHQW 5DWKHU SODLQWLII H[SUHVVO\ DGRSWHG KLV SULRU VWDWHPHQW RI IDFWV see 3O¶V
6WDWHPHQW RI 0DWHULDO )DFWV WR :KLFK 7KHUH LV QR *HQXLQH 'LVSXWH >'NW  @ 7KHUHIRUH WKH
&RXUW ZLOO UHIHU WR WKH SDUWLHV¶ VWDWHPHQWV RI IDFW ILOHG DV SDUW RI WKHLU RULJLQDO PRWLRQV IRU VXPPDU\
MXGJPHQW See 'HIV¶ 6WDWHPHQW RI 8QGLVSXWHG 0DWHULDO )DFWV >'NW  @ ³'HIV¶ 62)´ 3O¶V
6WDWHPHQW RI 0DWHULDO )DFWV WR :KLFK 7KHUH LV 1R *HQXLQH ,VVXH 	 5HVS WR 'HIV¶ 62) >'NW  
@ ³3O¶V 62)´
                                                  
([ $ WR 3XOOLDP 'HFO >'NW  @ 'HIV¶ 62)   3O¶V 62)   7KH GDWH UDQJH IRU WKH UHFRUG

VHDUFK ZDV 0D\   WKURXJK 'HFHPEHU   ([ $ WR 3XOOLDP 'HFO 'HIV¶ 62)  

3O¶V 62)   3ODLQWLII XOWLPDWHO\ QDUURZHG KLV UHTXHVW WR FRUUHVSRQGHQFH RQ WKH VDPH VXEMHFW

PDWWHU ³WR IURP RU FDUERQ FRSLHG &&´ WR (OL]DEHWK .LQJ DQG 0DU\ 0F9HLJK ([ % WR 3XOOLDP

'HFO 'HIV¶ 62)  ± 3O¶V 62)   '2' SURYLGHG ILIW\VHYHQ UHVSRQVLYH SDJHV WR SODLQWLII

DQG WKH &RXUW DOUHDG\ UXOHG WKDW WKH UHGDFWLRQV IURP WKRVH GRFXPHQWV ZHUH SURSHU SXUVXDQW WR

([HPSWLRQ  See Pulliam  ) 6XSS G DW 

       2Q )HEUXDU\   SODLQWLII VHQW D )2,$ UHTXHVW WR (3$ DQG WKH 2IILFH RI ,QVSHFWRU

*HQHUDO DW WKH 'HSDUWPHQW RI -XVWLFH ³'2- 2,*´ 'HIV¶ 62)    3O¶V 62)  ± 'HFO

RI 6FRWW /HYLQH >'NW  @ ³/HYLQH 'HFO´   3ODLQWLII VRXJKW WKH IROORZLQJ LQIRUPDWLRQ

               $OO GRFXPHQWDWLRQ UHODWHG WR LQYHVWLJDWLRQFRPSODLQW ILOHG E\ +HDWKHU
               :KLWH *HQHUDO &RXQVHO (QYLURQPHQWDO :RUNLQJ *URXS RQ -XQH  
               9,$ )$&6,0,/( 	 ),567 &/$66 0$,/ DQG DGGUHVVHG WR *OHQQ $
               )LQH 86 'HSDUWPHQW RI -XVWLFH 2IILFH RI WKH ,QVSHFWRU *HQHUDO DQG 1LNNL
               / 7LQVOH\ 86 (QYLURQPHQWDO 3URWHFWLRQ $JHQF\ 2IILFH RI WKH ,QVSHFWRU
               *HQHUDO UHJDUGLQJ DOOHJDWLRQV DJDLQVW &KULVWLQH 7RGG :KLWPDQ
               $GPLQLVWUDWRU RI WKH (3$ DQG :LOOLDP $ :HLQLVFKNH 'HSDUWPHQW RI
               -XVWLFH 6HQLRU &RXQVHO

(3$ ([ $ WR 'HIV¶ 0RW IRU 6XPP - >'NW  @ 'HIV¶ 62)   3O¶V 62)   3ODLQWLII

DOVR LQFOXGHG RU SURYLGHG D OLQN WR WKH -XQH   OHWWHU IURP +HDWKHU :KLWH UHIHUHQFHG LQ WKH

UHTXHVW 'HIV¶ 62)   see (3$ ([ % WR 'HIV¶ 0RW IRU 6XPP - >'NW  @ '2- ([  WR

'HIV¶ 0RW IRU 6XPP - >'NW  @ 'XH WR D EDFNORJ RI )2,$ UHTXHVWV WKH (3$ 2,* ZDV

RQO\ DEOH WR SURYLGH SODLQWLII ZLWK D VWDWXV XSGDWH EHIRUH SODLQWLII ILOHG VXLW 'HIV¶ 62)  ±

$QG WKH '2- 2,* UHVSRQGHG WR SODLQWLII¶V UHTXHVW E\ OHWWHU GDWHG 0DUFK   DQG LQIRUPHG KLP

WKDW QR UHVSRQVLYH GRFXPHQWV KDG EHHQ ORFDWHG Id.  

       3ODLQWLII ILOHG D FRPSODLQW LQ WKLV &RXUW RQ $XJXVW   See &RPSO 7KH SDUWLHV ILOHG

FURVVPRWLRQV IRU VXPPDU\ MXGJPHQW 'HIV¶ 0RW IRU 6XPP - >'NW  @ 3O¶V &URVV0RW IRU

                                                 
6XPP - >'NW  @ DQG LQ LWV )HEUXDU\   0HPRUDQGXP 2SLQLRQ WKH &RXUW GHQLHG

GHIHQGDQWV¶ PRWLRQ LQ SDUW IRXQG SODLQWLII¶V PRWLRQ WR EH PRRW DQG UHPDQGHG WKH FDVH WR WKH

DJHQFLHV IRU IXUWKHU DFWLRQ See Pulliam  ) 6XSS G DW 

       2Q 0D\   GHIHQGDQWV ILOHG WKHLU UHQHZHG PRWLRQ IRU VXPPDU\ MXGJPHQW 'HIV¶

5HQHZHG 0RW DQG SODLQWLII ILOHG KLV RSSRVLWLRQ DQG FURVVPRWLRQ RQ -XQH   3O¶V

5HQHZHG &URVV0RW 7KH PRWLRQV KDYH EHHQ IXOO\ EULHIHG

                                   67$1'$5' 2) 5(9,(:

       7KH VWDQGDUG RI UHYLHZ XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  DQG WKH OHJDO VWDQGDUG

XQGHU )2,$ DQG IRU WKH DGHTXDF\ RI D VHDUFK ZHUH VHW RXW IXOO\ LQ WKH &RXUW¶V SUHYLRXV RSLQLRQ

See Pulliam  ) 6XSS G DW ± 7KH VDPH OHJDO IUDPHZRUN DSSOLHV QRZ

                                              $1$/<6,6

,     7KH 'HSDUWPHQW RI 'HIHQVH

       ,Q LWV SUHYLRXV PHPRUDQGXP RSLQLRQ WKH &RXUW FRQFOXGHG WKDW '2'¶V VHDUFK ZDV

LQDGHTXDWH EHFDXVH LW OLPLWHG LWV VHDUFK WR HOHFWURQLF PDLO ZKHQ SODLQWLII¶V UHTXHVW ZDV EURDG

HQRXJK WR FRYHU DOO FRUUHVSRQGHQFH ³WR IURP RU FF¶G WR (OL]DEHWK .LQJ RU 0DU\ 0F9HLJK´

LQFOXGLQJ EXW QRW OLPLWHG WR HOHFWURQLF PDLO PHPRUDQGD RU RWKHU GRFXPHQWV LQ HOHFWURQLF RU

KDQGZULWWHQ IRUPDW Pulliam  ) 6XSS G DW ± '2' PDLQWDLQV WKDW LW KDV QRZ

FRQGXFWHG DQ DGHTXDWH VHDUFK See 'HIV¶ 5HQHZHG 0HP DW  'HIV¶ 5HQHZHG 5HSO\ DW ± %XW

WKH &RXUW ILQGV WKDW '2' VWLOO IDOOV VKRUW




       See 'HIV¶ 5HSO\ LQ 6XSS RI 'HIV¶ 5HQHZHG 0RW >'NW  @ ³'HIV¶ 5HQHZHG 5HSO\
3O¶V 5HSO\ LQ 6XSS RI 3O¶V 5HQHZHG &URVV0RW >'NW  @ ³3O¶V 5HQHZHG &URVV5HSO\´
                                                 
       $      7KH 6XSSOHPHQWDO '2' 6HDUFKHV

       7R VXSSRUW LWV FRQWHQWLRQ WKDW LW KDV FRQGXFWHG DQ DGHTXDWH VHDUFK '2' RIIHUHG WKH

GHFODUDWLRQ RI 0DUN + +HUULQJWRQ WKH $VVRFLDWH 'HSXW\ *HQHUDO &RXQVHO LQ WKH DJHQF\¶V 2IILFH

RI *HQHUDO &RXQVHO ³2*&´ ZKR LV FXUUHQWO\ VXSHUYLVLQJ WKLV )2,$ FDVH See 7KLUG 'HFO RI

0DUN + +HUULQJWRQ >'NW  @ ³7KLUG +HUULQJWRQ 'HFO´  ±

       +HUULQJWRQ DYHUUHG WKDW SXUVXDQW WR WKH &RXUW¶V RSLQLRQ KH LQVWUXFWHG WKH 2IILFH RI WKH

6HFUHWDU\ RI 'HIHQVH-RLQW 6WDII )2,$ RIILFH WR WDVN WKH RIILFHV RI WKH $VVLVWDQW 6HFUHWDU\ RI

'HIHQVH IRU /HJLVODWLYH $IIDLUV DQG WKH 8QGHU 6HFUHWDU\ RI 'HIHQVH IRU $FTXLVLWLRQ 7HFKQRORJ\

DQG /RJLVWLFV WR FRQGXFW D VHDUFK RI WKHLU SDSHU UHFRUGV IRU UHVSRQVLYH PDWHULDO 7KLUG +HUULQJWRQ

'HFO   +H H[SODLQHG WKDW KH DVNHG WKH RIILFH RI WKH $VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU

/HJLVODWLYH $IIDLUV WR FRQGXFW D VHDUFK EHFDXVH LW ZDV WKH ³RIILFH LQ ZKLFK WKH WZR LQGLYLGXDOV

ZRUNHG´ Id. $QG KH VWDWHG WKDW WKH RIILFH RI WKH 8QGHU 6HFUHWDU\ RI 'HIHQVH IRU $FTXLVLWLRQ

7HFKQRORJ\ DQG /RJLVWLFV FRQGXFWHG D VHDUFK EHFDXVH WKH ³EURDG PLVVLRQ RI WKH RIILFH´ FRYHUHG

WKH VXEMHFW PDWWHU RI SODLQWLII¶V UHTXHVW Id.

       2Q 0DUFK   D PDQDJHPHQW VHUYLFHV VSHFLDOLVW DQG WKH GHSXW\ GLUHFWRU RI RSHUDWLRQV

IRU WKH RIILFH RI WKH $VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU /HJLVODWLYH $IIDLUV LQIRUPHG WKH )2,$

RIILFH WKDW WKH\ GLG QRW ORFDWH DQ\ UHVSRQVLYH GRFXPHQWV WR SODLQWLII¶V UHTXHVW DQG WKH\ IXUWKHU

DGYLVHG WKDW DQ\ FRUUHVSRQGHQFH E\ (OL]DEHWK .LQJ RU 0DU\ 0F9HLJK GXULQJ WKH UHOHYDQW WLPH

SHULRG ³ZRXOG RQO\ EH VWRUHG HOHFWURQLFDOO\´ 7KLUG +HUULQJWRQ 'HFO   $QG D IHZ GD\V ODWHU

WKH 'HSXW\ $VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU (QYLURQPHQW 6DIHW\ DQG 2FFXSDWLRQDO +HDOWK DQG

WKH $VVLVWDQW IRU 6DIHW\ DQG +HDOWK ZLWKLQ WKH RIILFH RI WKH 8QGHU 6HFUHWDU\ RI 'HIHQVH IRU

$FTXLVLWLRQ 7HFKQRORJ\ DQG /RJLVWLFV WROG WKH )2,$ RIILFH WKDW QR UHVSRQVLYH PDWHULDOV ZHUH

ORFDWHG EHFDXVH WKH RIILFH ³GRHV QRW PDLQWDLQ SDSHU ILOHV RI FRUUHVSRQGHQFH RQ FRRUGLQDWLRQ RU



                                                 
FROODERUDWLRQV´ GXULQJ WKH UHOHYDQW WLPH SHULRG Id.   %XW WKLV GRHV QRW HQG WKH PDWWHU EHFDXVH

WKH &RXUW FDQQRW ILQG WKDW WKH VHDUFKHV ZHUH DGHTXDWH

       %      7KH 6XSSOHPHQWDO '2' 6HDUFKHV DUH ,QDGHTXDWH

       ,Q KLV RULJLQDO GHFODUDWLRQ +HUULQJWRQ VDLG WKDW KH DVNHG '2' (QWHUSULVH ,7 6HUYLFHV

'LUHFWRUDWH ³(,76'´ WR VHDUFK WKH HPDLOV RI WKH WZR LQGLYLGXDOV QDPHG LQ SODLQWLII¶V UHTXHVW

See )LUVW 'HFO RI 0DUN + +HUULQJWRQ >'NW  @ ³)LUVW +HUULQJWRQ 'HFO´   7KH &RXUW

UXOHG WKDW '2'¶V LQLWLDO VHDUFKHV ZHUH LQDGHTXDWH QRW RQO\ EHFDXVH WKH\ GLG QRW LQFOXGH D VHDUFK

IRU SDSHU UHFRUGV EXW EHFDXVH WKH VHDUFK IRU HOHFWURQLFDOO\ VWRUHG PDWHULDO ZDV LPSURSHUO\ OLPLWHG

WR HOHFWURQLF PDLO DQG QRW RWKHU GLJLWDOO\ VWRUHG UHFRUGV See Pulliam  ) 6XSS G DW 

'2'¶V GHFODUDQW QRZ DYHUV WKDW KH RULJLQDOO\ DVNHG (,76' WR VHDUFK DOO HOHFWURQLF ILOHV QRW MXVW

HPDLOV LQ WKH RIILFH RI WKH $VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU /HJLVODWLYH $IIDLUV )RXUWK 'HFO RI

0DUN + +HUULQJWRQ >'NW  @ ³)RXUWK +HUULQJWRQ 'HFO´   $V D UHVXOW '2' DUJXHV WKDW

LW KDV FRQGXFWHG DQ DGHTXDWH VHDUFK IRU HOHFWURQLF UHFRUGV See 'HIV¶ 5HQHZHG 5HSO\ DW 

       3ODLQWLII FRQWHQGV WKDW ³WKHUH UHPDLQV D IDFWXDO GLVSXWH DV WR ZKHWKHU WKH DJHQF\ DFWXDOO\

SHUIRUPHG D VHDUFK IRU DOO HOHFWURQLF UHFRUGV DV >GHIHQGDQW@ QRZ FODLP>V@ >RU@ LI WKH DJHQF\¶V SULRU

VZRUQ WHVWLPRQ\ HYLGHQFH LQGLFDWLQJ WKDW >LW@ RQO\ VHDUFKHG IRU HPDLO UHFRUGV ZDV WUXH DQG

DFFXUDWH´ 3O¶V 5HQHZHG &URVV5HSO\ DW ± $QG SODLQWLII UHTXHVWV ³OHDYH WR XQGHUWDNH D OLPLWHG

WHOHSKRQLF GHSRVLWLRQ RI D '2' GHVLJQDWHG ZLWQHVV´ SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH

G WR FODULI\ ZKDW VHDUFK ZDV DFWXDOO\ SHUIRUPHG Id. DW 

       :KLOH WKHUH LV D SUHVXPSWLRQ RI JRRG IDLWK WKDW DWWDFKHV WR DJHQF\ GHFODUDWLRQV DQG WKH

IRXUWK GHFODUDWLRQ LV VXSSRUWHG E\ WKH IDFW WKDW WKUHH HOHFWURQLF UHFRUGV WKDW DUH QRW HPDLOV ZHUH




                                                  
SURGXFHG see )RXUWK +HUULQJWRQ 'HFO  ± WKH GLVFUHSDQF\ JLYHV ULVH WR D TXHVWLRQ RI IDFW WKDW

LV EHVW UHVROYHG E\ GLVFRYHU\

        7KH &RXUW¶V SUHYLRXV DQDO\VLV RI WKH '2'¶V VHDUFK ZDV EDVHG RQ LWV GHFODUDQW¶V GHVFULSWLRQ

RI DQ HOHFWURQLF VHDUFK WKDW RQO\ FRYHUHG HPDLOV '2' QHYHU RQFH VRXJKW WR VXSSOHPHQW RU FRUUHFW

+HUULQJWRQ¶V GHFODUDWLRQ LW GLG QRW VHHN UHFRQVLGHUDWLRQ RI WKH &RXUW¶V UXOLQJ RQ WKH JURXQGV RI

PLVWDNH DQG LW QHYHU DUJXHG LQ LWV SDSHUV WKDW WKH VHDUFK LQFOXGHG HOHFWURQLF ILOHV RWKHU WKDQ HPDLOV




     0RUHRYHU +HUULQJWRQ VWDWHV WKDW RI WKH WKUHH GRFXPHQWV RQO\ RQH ZDV UHVSRQVLYH DQG WKDW
GRFXPHQW ZDV DQ DWWDFKPHQW WR DQ HPDLO See )RXUWK +HUULQJWRQ 'HFO  ±

       ,Q GHIHQGDQWV¶ RULJLQDO PRWLRQ '2' DUJXHG WKDW ³WKH UHTXHVW ZDV IRU HOHFWURQLF PDLO RI
WZR SDUWLFXODU LQGLYLGXDOV    ´ 'HIV¶ 0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 0RW IRU 6XPP -
>'NW  @ DW  $QG LQ WKHLU UHSO\ WKH\ VHHPHG WR GRXEOHGRZQ RQ WKDW SRVLWLRQ E\ DUJXLQJ
WKDW WKH ³XVH RI µWR IURP RU FDUERQ FRSLHG &&¶ VWURQJO\ LQGLFDWHV >S@ODLQWLII>¶V@ LQWHQW WR REWDLQ
HPDLO FRPPXQLFDWLRQ DQG OLPLWLQJ WKH VHDUFK WR HPDLOV ZDV D UHDVRQDEOH FDOFXODWLRQ IRU DQ
HIILFLHQW VHDUFK WKDW ZRXOG ORFDWH DOO UHVSRQVLYH UHFRUGV´ 'HIV¶ 5HSO\ LQ 6XSS RI 0RW IRU 6XPP
- >'NW  @ DW 


                                                   
         )RU WKRVH UHDVRQV WKH &RXUW ZLOO JUDQW SODLQWLII¶V UHTXHVW WR WDNH D OLPLWHG WHOHSKRQLF

GHSRVLWLRQ RI D '2' ZLWQHVV WKDW LV QR PRUH WKDQ QLQHW\ PLQXWHV LQ OHQJWK

         7XUQLQJ WR '2'¶V VHDUFK IRU SDSHU UHFRUGV '2' PDLQWDLQV WKDW LW FRQGXFWHG DQ DGHTXDWH

VHDUFK RI WKH RIILFH RI WKH $VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU /HJLVODWLYH $IIDLUV DQG RI WKH RIILFH

RI WKH 8QGHU 6HFUHWDU\ RI 'HIHQVH IRU $FTXLVLWLRQ 7HFKQRORJ\ DQG /RJLVWLFV EHFDXVH WKH

GHFODUDWLRQ ³GHVFULEHV ZLWK UHDVRQDEOH GHWDLO '2'¶V VHDUFK SURFHVVHV DQG WKH GRFXPHQW UHWHQWLRQ

SROLFLHV´ RI WKH RIILFHV 'HIV¶ 5HQHZHG 5HSO\ DW  +RZHYHU WKH +HUULQJWRQ GHFODUDWLRQV GR QRW

GR VR

         7KH GHFODUDQW DYHUUHG WKDW KH ZDV LQIRUPHG E\ WKH RIILFH RI WKH $VVLVWDQW 6HFUHWDU\ RI

'HIHQVH IRU /HJLVODWLYH $IIDLUV WKDW EHFDXVH 0V .LQJ DQG 0V 0F9HLJK QR ORQJHU ZRUNHG WKHUH




       8QGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH G WKH &RXUW PD\ JUDQW D UHTXHVW IRU DGGLWLRQDO
GLVFRYHU\ ³>LI@ D QRQPRYDQW VKRZV E\ DIILGDYLW RU GHFODUDWLRQ WKDW IRU VSHFLILHG UHDVRQV LW FDQQRW
SUHVHQW IDFWV HVVHQWLDO WR MXVWLI\ LWV RSSRVLWLRQ´ )HG 5 &LY 3 G 7KH DIILGDYLW PXVW VWDWH
ZLWK VXIILFLHQW SDUWLFXODULW\ ZK\ DGGLWLRQDO GLVFRYHU\ LV QHFHVVDU\ U.S. ex rel. Folliard v. Gov.
Acquisitions, Inc.  )G   '& &LU  FLWLQJ Convertino v. DOJ  )G  
'& &LU  6SHFLILFDOO\ LW PXVW  ³RXWOLQH WKH SDUWLFXODU IDFWV WKH QRQPRYDQW LQWHQGV WR
GLVFRYHU DQG ZK\ WKRVH IDFWV DUH QHFHVVDU\ WR WKH OLWLJDWLRQ´  ³H[SODLQ ZK\ WKH QRQPRYDQW
FRXOG QRW SURGXFH WKH IDFWV LQ RSSRVLWLRQ WR WKH PRWLRQ IRU VXPPDU\ MXGJPHQW´ DQG  ³VKRZ WKH
LQIRUPDWLRQ LV LQ IDFW GLVFRYHUDEOH´ Id. TXRWLQJ Convertino  )G DW ± LQWHUQDO FLWDWLRQV
DQG HGLWV RPLWWHG 7\SLFDOO\ D 5XOH G UHTXHVW LV JUDQWHG ³DOPRVW DV D PDWWHU RI FRXUVH XQOHVV
WKH QRQPRYLQJ SDUW\ KDV QRW GLOLJHQWO\ SXUVXHG GLVFRYHU\ RI WKH HYLGHQFH´ id. TXRWLQJ
Convertino  )G DW  DQG D GLVWULFW FRXUW KDV GLVFUHWLRQ LQ GHWHUPLQLQJ ZKHWKHU LW VKRXOG
SHUPLW DGGLWLRQDO GLVFRYHU\ Stella v. Mineta  )G   '& &LU  +HUH SODLQWLII
KDV QRW VXEPLWWHG DQ DIILGDYLW LQ VXSSRUW RI KLV UHTXHVW IRU DGGLWLRQDO GLVFRYHU\ +RZHYHU VXFK D
IDLOXUH GRHV QRW DXWRPDWLFDOO\ GRRP KLV UHTXHVW EHFDXVH WKH '& &LUFXLW KDV KHOG WKDW D ³PRUH
IOH[LEOH DSSURDFK´ WR WKH GLVFRYHU\ UHTXLUHPHQW LV DSSURSULDWH ZKHQ RWKHU ILOLQJV ³VHUYH>@ DV WKH
IXQFWLRQDO HTXLYDOHQW WR WKH DIILGDYLW´ First Chicago Int’l v. United Exch. Co.  )G 
 '& &LU  ³7KH SXUSRVH RI WKH DIILGDYLW LV WR HQVXUH WKDW WKH QRQPRYLQJ SDUW\ LV
LQYRNLQJ WKH SURWHFWLRQV RI 5XOH >G@ LQ JRRG IDLWK DQG WR DIIRUG WKH WULDO FRXUW WKH VKRZLQJ
QHFHVVDU\ WR DVVHVV WKH PHULWV RI D SDUW\¶V RSSRVLWLRQ´ FLWLQJ Sames v. Gable  )G  ±
 	 Q G &LU  +HUH SODLQWLII KDV SURYLGHG WKH &RXUW ZLWK HQRXJK LQIRUPDWLRQ LQ KLV
SOHDGLQJV IRU WKH &RXUW WR XQGHUVWDQG WKH QHHG IRU DGGLWLRQDO GLVFRYHU\ :LWKRXW LW SODLQWLII FDQQRW
DGHTXDWHO\ RSSRVH GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW DQG WKH &RXUW PD\ QRW UHFHLYH WKH
LQIRUPDWLRQ LW QHHGV WR UXOH RQ '2'¶V VHDUFK RI HOHFWURQLF GRFXPHQWV
                                                 
DOO RI WKHLU SDSHU ILOHV KDG EHHQ ³SODFHG LQWR EXUQ EDJV DQG LQFLQHUDWHG´ DQG DQ\ RWKHU

FRUUHVSRQGHQFH E\ WKHP ³ZRXOG RQO\ EH VWRUHG HOHFWURQLFDOO\´ 7KLUG +HUULQJWRQ 'HFO   )RXUWK

+HUULQJWRQ 'HFO   7KLV DFFRXQW UDLVHV D QXPEHU RI FRQFHUQV

        )LUVW HYHQ LI WKH RIILFH RI WKH $VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU /HJLVODWLYH $IIDLUV KDV D

SROLF\ WR LQFLQHUDWH SDSHU ILOHV ZKHQ D VWDII PHPEHU GHSDUWV WKDW GRHV QRW DXWRPDWLFDOO\ PHDQ WKDW

D SK\VLFDO VHDUFK IRU UHFRUGV ZRXOG QRW KDYH WXUQHG XS UHVSRQVLYH GRFXPHQWV 6LQFH WKH UHTXHVW

FRYHUHG FRUUHVSRQGHQFH from WKH WZR HPSOR\HHV LQ TXHVWLRQ DV ZHOO DV WR WKHP WKH GHFODUDQW

IDLOHG WR H[SODLQ ZK\ RWKHU VHDUFKHV ZRXOG QRW KDYH EHHQ IUXLWIXO

       6HFRQG LQ KLV IRXUWK GHFODUDWLRQ +HUULQJWRQ DYHUV WKDW WKH SHUVRQ FXUUHQWO\ DW WKH ZRUN

VSDFH WKDW ZDV RQFH RFFXSLHG E\ 0V 0F9HLJK ZDV DVNHG ³WR VHDUFK WKH VSDFH again WR HQVXUH QR

ILOHV RI WKHVH LQGLYLGXDOV UHPDLQHG LQ WKH VSDFH´ )RXUWK +HUULQJWRQ 'HFO   HPSKDVLV DGGHG

1RW RQO\ LV WKLV GHVFULSWLRQ YDJXH EXW LW VXJJHVWV WKDW D SULRU VHDUFK RFFXUUHG WKDW KDV QRW EHHQ

SUHYLRXVO\ GHVFULEHG




         3ODLQWLII H[SUHVVHV FRQFHUQ RYHU WKLV DOOHJHG ³SROLF\´ DUJXLQJ WKDW ³'2' KDV QRW SUHVHQWHG
DQ\ HYLGHQFH LQ WKLV DFWLRQ WR VXSSRUW WKDW WKHUH LV DQ\ ODZIXO DXWKRUL]DWLRQ IRU WKH DJHQF\
VWDII    WR GHVWUR\ $// SDSHU UHFRUGV LQ WKLV PDQQHU DQG DV VXFK D SUDFWLFH REYLRXVO\ GHIHDWV WKH
FHQWUDO SXUSRVH RI )2,$´ 3O¶V 5HQHZHG &URVV5HSO\ DW  $QG KH UHTXHVWV OLPLWHG GLVFRYHU\
³LQ WKH IRUP RI D OLPLWHG WHOHSKRQLF GHSRVLWLRQ RI D '2' GHVLJQDWHG ZLWQHVV UHJDUGLQJ WKH
DJHQF\¶V QHZ FODLP WR KDYH DOOHJHGO\ GHVWUR\HG UHVSRQVLYH UHFRUGV E\ LQFLQHUDWLQJ DOO SDSHU
UHFRUGV RI RIILFLDOV OHDYLQJ WKH '2' 2IILFH RI /HJLVODWLYH $IIDLUV DQG WR GLVFXVV ZKHWKHU WKRVH
DFWLRQV ZHUH ODZIXOO\ XQGHUWDNHQ RU RWKHUZLVH XQGHUWDNHQ LQ EDG IDLWK WR SUHYHQW SXEOLF
RYHUVLJKW´ Id. DW ± $V D JHQHUDO SULQFLSOH ³FODLPV RI GHVWUXFWLRQ RU QRQSUHVHUYDWLRQ FDQQRW
VXVWDLQ VXPPDU\ MXGJPHQW´ Valencia-Lucena v. U.S. Coast Guard  )G   '& &LU
 FRQFOXGLQJ WKH GHIHQGDQW¶V FRQWHQWLRQ WKDW VXPPDU\ MXGJPHQW LV DSSURSULDWH EHFDXVH WKH
UHTXHVWHG UHFRUGV DUH URXWLQHO\ GHVWUR\HG ODFNHG PHULW :KLOH WKHUH DUH QR IDFWV LQ WKH UHFRUG WKDW
ZRXOG JLYH ULVH WR DQ LQIHUHQFH RI EDG IDLWK WKH &RXUW REVHUYHV WKDW '2'¶V GHFODUDQW GRHV QRW DYHU
WKDW WKH RIILFH RI WKH $VVLVWDQW 6HFUHWDU\ RI 'HIHQVH IRU /HJLVODWLYH $IIDLUV KDV DQ LQFLQHUDWLRQ
SROLF\ WKDW ZDV IROORZHG LQ WKLV FDVH ± KH VLPSO\ VWDWHV WKDW UHFRUGV ZHUH GHVWUR\HG 6R WKH &RXUW
DJUHHV WKDW OLPLWHG DGGLWLRQDO GLVFRYHU\ LV QHFHVVDU\ WR VKHG OLJKW RQ WKH FLUFXPVWDQFHV VXUURXQGLQJ
WKH GHVWUXFWLRQ RI WKH GRFXPHQWV DW LVVXH
                                                 
       $W ERWWRP +HUULQJWRQ IDLOV WR SURYLGH WKH ³UDWLRQDOH IRU VHDUFKLQJ FHUWDLQ ORFDWLRQV DQG QRW

RWKHUV´ Defs. of Wildlife v. U.S. Border Patrol  ) 6XSS G   ''&  DQG KH GRHV

QRW GHVFULEH KRZ WKH VSDFHV ZHUH DFWXDOO\ VHDUFKHG See Steinberg v. DOJ  )G  ±

'& &LU  7KHUHIRUH KLV GHVFULSWLRQ RI D VHDUFK IRU SDSHU UHFRUGV LV WRR FXUVRU\ WR HQDEOH

WKH &RXUW WR GHWHUPLQH ZKHWKHU WKH VHDUFK ZDV DGHTXDWH See Valencia-Lucena  )G DW 

REVHUYLQJ WKDW D GHFODUDWLRQ GHVFULEHV DQ DGHTXDWH VHDUFK EHFDXVH LW VHWV IRUWK D FRPSUHKHQVLYH

GHVFULSWLRQ RI KRZ DQ RIILFH PDLQWDLQV UHFRUGV DQG KRZ WKH VHDUFK ZDV FRQGXFWHG

       7KH VDPH SUREOHPV DULVH LQ FRQQHFWLRQ ZLWK WKH VHDUFK FRQGXFWHG E\ WKH RIILFH RI WKH 8QGHU

6HFUHWDU\ RI 'HIHQVH IRU $FTXLVLWLRQ 7HFKQRORJ\ DQG /RJLVWLFV          ,Q KLV WKLUG GHFODUDWLRQ

+HUULQJWRQ PDNHV WKH FRQFOXVRU\ VWDWHPHQW WKDW ³D SDSHU VHDUFK ZDV FRQGXFWHG EXW WKH RIILFH GRHV

QRW PDLQWDLQ SDSHU ILOHV RI FRUUHVSRQGHQFH RQ FRRUGLQDWLRQV RU FROODERUDWLRQV GXULQJ WKH WLPH RI

0D\   DQG 'HFHPEHU  ´ 7KLUG +HUULQJWRQ 'HFO   +LV VXSSOHPHQWDO GHFODUDWLRQ

DGGV OLWWOH LW VWDWHV WKDW WKH RIILFH RI WKH 8QGHU 6HFUHWDU\ RI 'HIHQVH IRU $FTXLVLWLRQ 7HFKQRORJ\

DQG /RJLVWLFV ³VHDUFKHG WKHLU ILOHV DQG LQIRUPHG >KLP@ WKDW WKH\ KDYH QR SDSHU UHFRUGV RI

FRUUHVSRQGHQFH´ GXULQJ WKH UHOHYDQW WLPH IUDPH )RXUWK +HUULQJWRQ 'HFO   1HLWKHU GHFODUDWLRQ

FRQWDLQV WKH QHFHVVDU\ GHVFULSWLRQ RI WKH VHDUFK WKDW ZDV XQGHUWDNHQ

       )RU WKHVH UHDVRQV VXPPDU\ MXGJPHQW LQ IDYRU RI '2' LV LQDSSURSULDWH DW WKLV WLPH




      7KH &RXUW H[SUHVVHG FRQFHUQ LQ LWV SUHYLRXV UXOLQJ DERXW ZKHWKHU '2' ZDV ZLWKKROGLQJ
LQIRUPDWLRQ UHJDUGLQJ D UHIHUUDO RI SODLQWLII¶V UHTXHVW WR WKH 'HSDUWPHQW RI WKH $UP\ DQG LW
H[SHFWHG '2'¶V GHFODUDWLRQ WR EH ³FXUHG RQ UHPDQG´ See Pulliam  ) 6XSS G DW  Q
+HUULQJWRQ KDV SURYLGHG WKH &RXUW ZLWK D VXIILFLHQW H[SODQDWLRQ WKDW WKH UHIHUUDO WR WKH $UP\ ZDV
D PLVWDNH DQG EDVHG RQ DQ LQFRUUHFW LQWHUSUHWDWLRQ RI SODLQWLII¶V )2,$ UHTXHVW See 7KLUG
+HUULQJWRQ 'HFO  ± 3ODLQWLII GRHV QRW UDLVH DQ\ LVVXH ZLWK WKH GHFODUDQW¶V H[SODQDWLRQ DQG
WKH &RXUW LV VDWLVILHG WKDW GHIHQGDQW KDV PHW LWV REOLJDWLRQ RQ WKLV LVVXH
                                                 
,,    7KH (QYLURQPHQWDO 3URWHFWLRQ $JHQF\

       ,Q LWV RULJLQDO GHFLVLRQ WKH &RXUW IRXQG (3$¶V VHDUFKHV WR EH LQDGHTXDWH EHFDXVH WKH

DJHQF\¶V GHFODUDQW GLG QRW H[SODLQ ZK\ WKH WKUHH UHFRUG V\VWHPV VHDUFKHG LQ WKH 2,* 2IILFH RI

,QYHVWLJDWLRQ ZHUH WKH RQO\ SODFHV ZKHUH UHVSRQVLYH GRFXPHQWV ZHUH OLNHO\ WR EH IRXQG DQG

EHFDXVH WKH GHVFULSWLRQ RI WKH VHDUFK RI WKH 2,* ,PPHGLDWH 2IILFH ZDV ³WRR FXUVRU\ WR SHUVXDGH

WKH &RXUW WKDW WKH VHDUFK ZDV DGHTXDWH´ Pulliam  ) 6XSS G DW  7KH &RXUW DOVR REVHUYHG

WKDW WKH VHDUFK WHUPV XVHG LQ ERWK VHDUFKHV ZHUH WRR OLPLWHG See id.

       :LWK LWV UHQHZHG PRWLRQ IRU VXPPDU\ MXGJPHQW (3$ KDV RIIHUHG WKH VXSSOHPHQWDO

GHFODUDWLRQ RI 6FRWW /HYLQH See 6XSSO 'HFO RI 6FRWW /HYLQH >'NW  @ ³6XSSO /HYLQH

'HFO´ 7KH &RXUW FRQFOXGHV WKDW WKH (3$ KDV QRZ FRQGXFWHG DQ DGHTXDWH VHDUFK IRU UHFRUGV

ZLWK WKH H[FHSWLRQ WKDW WKH GHFODUDWLRQ FRQFHUQLQJ WKH QHZ VHDUFK RI WKH 2IILFH RI &RQJUHVVLRQDO

DQG 3XEOLF /LDLVRQ UHFRUGV LV LQVXIILFLHQW

       $      7KH 6XSSOHPHQWDO 6HDUFK RI WKH 2,* 2IILFH RI ,QYHVWLJDWLRQV

       6FRWW /HYLQH RI WKH (3$ DYHUUHG WKDW KH ³UHTXHVWHG WKDW WKH 2IILFH RI ,QYHVWLJDWLRQV

FRQGXFW D VXSSOHPHQWDO VHDUFK RI WKH WKUHH HOHFWURQLF GDWDEDVHV ZKLFK PDLQWDLQ LQYHVWLJDWLYH

FRPSODLQWV´ 6XSSO /HYLQH 'HFO   7KH 2IILFH RI ,QYHVWLJDWLRQV FRQGXFWHG DQRWKHU VHDUFK RI

WKH ,QVSHFWRU *HQHUDO¶V 2SHUDWLRQ DQG 5HSRUWLQJ 6\VWHP ³,*25´ D FDVH PDQDJHPHQW V\VWHP

FDOOHG 0 DQG WKH 2IILFH RI ,QYHVWLJDWLRQV KRWOLQH GDWDEDVH Id.   Q ,Q DGGLWLRQ WR XVLQJ WKH

VHDUFK WHUPV LGHQWLILHG LQ /HYLQH¶V RULJLQDO GHFODUDWLRQ WKH 2IILFH RI ,QYHVWLJDWLRQV DGGHG WKH

IROORZLQJ WHUPV LQ RUGHU WR HQVXUH ³WKDW WKLV VHDUFK ZRXOG PRUH EURDGO\ VHDUFK IRU DQ\ GRFXPHQWV



       ³7KH VHDUFK WHUPV XVHG IRU WKH LQLWLDO VHDUFK ZHUH YDULDWLRQV RI WKH IROORZLQJ NH\ZRUGV
&KULVWLQH 7RGG :KLWPDQ :LOOLDP $ :HLQLVFKNH $GPLQLVWUDWRU (QYLURQPHQWDO :RUNLQJ *URXS
-DQHW 0DF*LOOLYUD\ 5LYHUNHHSHU ,QF 0DULDQQD +RULQNR DQG $QQLVWRQ´ 6XSSO /HYLQH 'HFO  
Q


                                                
UHODWHG WR WKH VXEMHFW PDWWHU RI WKH OHWWHU´ ³+HDWKHU´ ³+HDWKHU :KLWH´ ³0RQVDQWR´ ³-XQH 

´ ³5XOH ´ ³$%$ )RUPDO (WKLFV 2SLQLRQ ´ ³*OHQQ $ )LQH´ ³*OHQQ )LQH´ ³-RLQW

,QYHVWLJDWLRQ´ ³(:*´ Id.   8SRQ UHYLHZLQJ WKH UHVXOWV PDQ\ RI ZKLFK LQFOXGHG NH\ ZRUGV

EXW ZHUH LUUHOHYDQW WR SODLQWLII¶V )2,$ UHTXHVW /HYLQH FRQFOXGHG WKDW ³QR SRWHQWLDOO\ UHVSRQVLYH

GRFXPHQWV ZHUH LGHQWLILHG´ Id.

       ,Q UHVSRQVH WR WKH &RXUW¶V UXOLQJ /HYLQH ³WRRN WKH DGGLWLRQDO VWHS WR UHTXHVW WKDW WKH 2IILFH

RI ,QYHVWLJDWLRQV JHQHUDWH D OLVW RI DOO KRWOLQH FRPSODLQWV UHFHLYHG IURP -XQH   WR -XO\ 

 DQG D OLVW RI DOO FDVHV DQG FRPSODLQWV ZKLFK RSHQHG´ LQ WKH VDPH WLPH SHULRG 6XSSO /HYLQH

'HFO   $IWHU KH PDQXDOO\ UHYLHZHG WKH OLVWV DQG WKH VXEMHFW RI HDFK FRPSODLQW DQG KH FRQILUPHG

WKDW QR KRWOLQH FRPSODLQW RU LQYHVWLJDWLRQ UHOHYDQW WR SODLQWLII¶V )2,$ UHTXHVW KDG EHHQ RSHQHG

/HYLQH FRQFOXGHG WKDW ³QR SRWHQWLDOO\ UHVSRQVLYH LQYHVWLJDWLYH UHFRUGV H[LVWHG´ Id.

       7KH 2IILFH RI ,QYHVWLJDWLRQV DOVR H[SDQGHG LWV VHDUFK WR LQFOXGH DQ\ KDUG FRS\

FRUUHVSRQGHQFH ³WKDW PD\ KDYH EHHQ VHQW LQ UHVSRQVH WR WKH FRPSODLQW GHVFULEHG LQ WKH )2,$

UHTXHVW EHFDXVH WKLV LV WKH RQO\ RWKHU W\SH RI UHFRUG WKH 2IILFH RI ,QYHVWLJDWLRQV FRXOG KDYH UHODWLQJ

WR WKH )2,$ UHTXHVW´ 6XSSO /HYLQH 'HFO   7KH ³6SHFLDO $JHQW LQ &KDUJH IRU 2SHUDWLRQV RI

WKH 2IILFH RI ,QYHVWLJDWLRQV´ UHYLHZHG WKH 2IILFH RI ,QYHVWLJDWLRQV ILOH SODQ DQG GHWHUPLQHG WKDW

WKH ³2XWJRLQJ &RUUHVSRQGHQFH´ IROGHU ZDV WKH RQO\ IROGHU FDWHJRU\ WKDW ZRXOG KDYH SRWHQWLDOO\

UHVSRQVLYH GRFXPHQWV Id.   +H RU VKH WKHQ PDQXDOO\ VHDUFKHG IRU SRWHQWLDOO\ UHVSRQVLYH

GRFXPHQWV LQ WKDW ILOH E\ ORRNLQJ IRU FRUUHVSRQGHQFH LQ WKH WLPH SHULRG EHWZHHQ  DQG 

Id.   7KH 6SHFLDO $JHQW GLVFRYHUHG WKDW QR ILOHV H[LVWHG LQ WKH ³2XWJRLQJ &RUUHVSRQGHQFH´

IROGHU IRU DQ\ \HDU SULRU WR  EXW ZHQW RQ WR PDQXDOO\ UHYLHZ WKH KDUG FRS\ UHFRUGV IURP ODWHU

\HDUV WR ³HQVXUH WKDW QR UHVSRQVLYH UHFRUGV KDG EHHQ PLVSODFHG LQ WKRVH ILOHV´ Id. 7KH 6SHFLDO

$JHQW GLG QRW LGHQWLI\ DQ\ SRWHQWLDOO\ UHVSRQVLYH UHFRUGV Id.



                                                 
       %      7KH 6XSSOHPHQWDO 6HDUFK RI WKH 2,* 2IILFH RI ,QYHVWLJDWLRQV LV $GHTXDWH

       ³7R ZLQ VXPPDU\ MXGJPHQW RQ WKH DGHTXDF\ RI D VHDUFK WKH DJHQF\ PXVW GHPRQVWUDWH

EH\RQG PDWHULDO GRXEW WKDW LWV VHDUFK ZDV UHDVRQDEO\ FDOFXODWHG WR XQFRYHU DOO UHOHYDQW

GRFXPHQWV´ Nation Magazine v. U.S. Customs Serv.  )G   '& &LU  LQWHUQDO

TXRWDWLRQ PDUNV DQG FLWDWLRQV RPLWWHG (3$¶V VXSSRUWLQJ GHFODUDWLRQ SDUWLFXODUO\ LQ FRPELQDWLRQ

ZLWK WKH LQIRUPDWLRQ SURYLGHG LQ WKH RULJLQDO GHFODUDWLRQ H[SODLQV LQ UHDVRQDEOH GHWDLO WKH VFRSH

DQG PHWKRG RI WKH VHDUFKHV IRU UHVSRQVLYH GRFXPHQWV DQG DEVHQW ³FRXQWHUYDLOLQJ HYLGHQFH RU

DSSDUHQW LQFRQVLVWHQF\ RI SURRI´ WKHVH GHFODUDWLRQV ³VXIILFH WR GHPRQVWUDWH FRPSOLDQFH ZLWK WKH

REOLJDWLRQV LPSRVHG E\ WKH )2,$´ Perry v. Block  )G   '& &LU 

       :LWK UHJDUG WR WKH VHDUFK IRU KDUG FRS\ ³2XWJRLQJ &RUUHVSRQGHQFH´ GRFXPHQWV SODLQWLII

DUJXHV WKDW GHIHQGDQWV¶ GHFODUDWLRQ GRHV QRW GHVFULEH DQ DGHTXDWH VHDUFK EHFDXVH LW GRHV QRW

SURYLGH DQ H[SODQDWLRQ ³DV WR WKH GLVSRVLWLRQ RI DOO RI WKH DSSDUHQWO\ XQORFDWHG \HDUV RI

FRUUHVSRQGHQFH UHFRUGV QRW IRXQG    IRU WKH VSHFLILF WLPH SHULRG RI >S@ODLQWLII¶V )2,$ UHTXHVW´

3O¶V 5HQHZHG &URVV0HP DW ± 3ODLQWLII DOVR FRQWHQGV WKDW WKH GHFODUDQW GRHV QRW SURYLGH

³DQ\ GLVFXVVLRQ RI DQ\ HIIRUWV WR DWWHPSW WR GHWHUPLQH ZKHUH WKH DSSOLFDEOH KDUG FRS\

FRUUHVSRQGHQFH ILOHV IRU WKDW WLPH SHULRG FRXOG EH IRXQG´ Id. DW 

       %XW WKH IDFW WKDW DJHQF\ SHUVRQQHO GLG QRW KDYH UHFRUGV WKDW DUH PRUH WKDQ WHQ \HDUV ROG RQ

KDQG GRHV QRW PHDQ WKH\ GLG QRW FRPSO\ ZLWK )2,$ $QG /HYLQH¶V H[SODQDWLRQ RI WKH ³2XWJRLQJ

&RUUHVSRQGHQFH´ ILOHV LV VXIILFLHQW WR VDWLVI\ WKH &RXUW WKDW (3$ FRQGXFWHG DQ DGHTXDWH VHDUFK

$OWKRXJK WKH ³2XWJRLQJ &RUUHVSRQGHQFH´ IROGHU GLG QRW FRQWDLQ DQ\ ILOHV IRU DQ\ \HDUV SULRU WR

 WKH 2,* 5HFRUGV 2IILFHU FRQILUPHG WKDW QR 2IILFH RI ,QYHVWLJDWLRQV ³2XWJRLQJ

&RUUHVSRQGHQFH´ ILOHV IRU  RU  KDG EHHQ VHQW WR DQ RIIVLWH VWRUDJH FHQWHU See 6XSSO

/HYLQH 'HFO   $QG WKH 2,* 5HFRUGV 2IILFHU UHYLHZHG WKH 2,*¶V WUDQVPLWWDO IRUPV DQG



                                                
FRQILUPHG WKDW QR FRUUHVSRQGHQFH UHFRUGV KDG EHHQ VHQW IRU RIIVLWH VWRUDJH EHWZHHQ  DQG

SUHVHQW Id.

       %HFDXVH DQ ³DJHQF\¶V IDLOXUH WR WXUQ XS D SDUWLFXODU GRFXPHQW RU PHUH VSHFXODWLRQ WKDW DV

\HW XQFRYHUHG GRFXPHQWV PLJKW H[LVW GRHV QRW XQGHUPLQH WKH GHWHUPLQDWLRQ WKDW WKH DJHQF\

FRQGXFWHG DQ DGHTXDWH VHDUFK´ Wilbur v. CIA  )G   '& &LU  DQG EHFDXVH

³WKH DGHTXDF\ RI D )2,$ VHDUFK LV JHQHUDOO\ GHWHUPLQHG QRW E\ WKH IUXLWV RI WKH VHDUFK EXW E\ WKH

DSSURSULDWHQHVV RI WKH PHWKRGV XVHG WR FDUU\ RXW WKH VHDUFK´ Iturralde v. Comptroller of Currency

 )G   '& &LU  FLWDWLRQ RPLWWHG WKH &RXUW ILQGV WKDW WKH GHFODUDWLRQ GHVFULEHV

DQ DGHTXDWH VHDUFK WKDW ZDV UHDVRQDEO\ FDOFXODWHG WR XQFRYHU DOO UHOHYDQW GRFXPHQWV

       &      7KH 6XSSOHPHQWDO 6HDUFK RI WKH 2,* ,PPHGLDWH 2IILFH

       7KH &RXUW¶V LQLWLDO PHPRUDQGXP RSLQLRQ QRWHG WKDW WKH VHDUFK RI RQH ILOH FDELQHW LQ WKH

2,* ,PPHGLDWH 2IILFH DQG WKH GHFODUDQW¶V GHVFULSWLRQ RI ZK\ WKDW ZDV WKH RQO\ ORFDWLRQ VHDUFKHG

ZHUH LQVXIILFLHQW WR PHHW GHIHQGDQW¶V )2,$ REOLJDWLRQV See Pulliam  ) 6XSS G DW  ,W

DOVR TXHVWLRQHG ZK\ D VHDUFK ZDV QRW FRQGXFWHG RI WKH ,QVSHFWRU *HQHUDO¶V HPDLO RU HOHFWURQLF

ILOHV ³ZKHQ WKH UHTXHVW VRXJKW all GRFXPHQWDWLRQ related WR WKH FRPSODLQW ILOHG E\ +HDWKHU :KLWH´

Id. HPSKDVLV LQ RULJLQDO

       ,Q UHVSRQVH WR WKH &RXUW¶V RSLQLRQ WKH ,PPHGLDWH 2IILFH GHVLJQHH FRQGXFWHG D

VXSSOHPHQWDO VHDUFK IRU SRWHQWLDOO\ UHVSRQVLYH UHFRUGV See 6XSSO /HYLQH 'HFO   +H RU VKH

UHYLHZHG WKH ,PPHGLDWH 2IILFH ILOH SODQ DQG FRQFOXGHG WKDW WKH ³*HQHUDO &RUUHVSRQGHQFH´ ILOH

ZLWKLQ WKH ³$GPLQLVWUDWLYH 0DQDJHPHQW´ IROGHU ZDV WKH RQO\ IROGHU DQG ILOH FDWHJRU\ WKDW ZDV

OLNHO\ WR FRQWDLQ UHFRUGV UHODWHG WR SODLQWLII¶V )2,$ UHTXHVW Id.   $FFRUGLQJ WR /HYLQH DOO

³*HQHUDO &RUUHVSRQGHQFH´ ILOHV LQ WKH ,PPHGLDWH 2IILFH DUH PDLQWDLQHG LQ KDUG FRS\ DQG WKH\ DUH

ORFDWHG LQ RQH GUDZHU RI RQH ILOH FDELQHW LQ WKH ,PPHGLDWH 2IILFH Id.   $OWKRXJK WKH ILOHV DUH



                                                 
RUJDQL]HG FKURQLFDOO\ E\ \HDU WKH GHVLJQHH GLG QRW ORFDWH DQ\ ³*HQHUDO &RUUHVSRQGHQFH´ ILOHV

IURP SULRU WR  Id. $IWHU VHDUFKLQJ WKURXJK DOO RI WKH ILOHV WR HQVXUH WKDW D  RU  ILOH

KDG QRW EHHQ PLVSODFHG WKH GHVLJQHH GLG QRW ORFDWH DQ\ UHOHYDQW FRUUHVSRQGHQFH ILOHV See id.

       7KH (3$ DOVR H[SDQGHG LWV VHDUFK WR LQFOXGH WKH 1DWLRQDO &RUUHVSRQGHQFH 7UDFNLQJ DQG

,QIRUPDWLRQ 0DQDJHPHQW 6\VWHP ³1&7,06´ DQ HOHFWURQLF GDWDEDVH WKDW WUDFNV FRUUHVSRQGHQFH

IRU WKH ,QVSHFWRU *HQHUDO DQG WKH &RUUHVSRQGHQFH 0DQDJHPHQW 6\VWHP ³&06´ ZKLFK UHSODFHG

1&7,06 LQ ODWH  6XSSO /HYLQH 'HFO   7KH ³$JHQF\ SRLQW RI FRQWDFW´ IRU &06

FRQGXFWHG NH\ZRUG VHDUFKHV RI &06 PHWDGDWD ZKLFK DOVR LQFOXGHG WKH PHWDGDWD IURP 1&7,06

WKDW KDG EHHQ LPSRUWHG LQWR &06 See id.  ± +H RU VKH VHDUFKHG WKH ³>S@ULPDU\ VXEMHFW

ILHOG´ XVLQJ WKH IROORZLQJ WHUPV     ³+HDWKHU :KLWH +HDWKHU :KLWH (:* µ(QYLURQPHQWDO

:RUNLQJ *URXS¶ :HLQLVFKNH 0RQVDQWR $QQLVWRQ 0DF*LOOLYUD\ 5LYHUNHHSHU´ WKH ³>F@LWL]HQ

ILHOG´ ZLWK WKH IROORZLQJ WHUPV ³+HDWKHU :KLWH (:* µ(QYLURQPHQWDO :RUNLQJ *URXS¶´ DQG

WKH ³>D@GGUHVVHH ILHOG´ IRU ³:KLWH´ ³7LQVOH\´ DQG ³)LQH´ Id.  

       $OO RI WKH NH\ZRUG VHDUFKHV ZHUH FRQGXFWHG ZLWKRXW D GDWH UHVWULFWLRQ 6XSSO /HYLQH

'HFO   )LQDOO\ D VHDUFK ZDV FRQGXFWHG ³IRU HYHU\ OHWWHU HQWHUHG LQWR &06 ZLWK D OHWWHU GDWH

RI  RU ´ Id.

       7KH &06 SRLQW RI FRQWDFW SURYLGHG DOO RI WKH VHDUFK UHVXOWV WR WKH 2,* 2IILFH RI &RXQVHO

6XSSO /HYLQH 'HFO   7KH UHVXOWV FRQVLVWHG RI D OLVW ZKLFK LQFOXGHG WKH GDWH RQ ZKLFK WKH

FRPPXQLFDWLRQ ZDV UHFHLYHG WKH VHQGHU¶V QDPH DQG WKH VXEMHFW Id. 6XVDQ %DUYHQLN $VVRFLDWH

*HQHUDO &RXQVHO LQ WKH 2,* 2IILFH RI &RXQVHO UHYLHZHG WKH OLVWV SURYLGHG LGHQWLILHG &06 UHFRUG

2,* DV D SRWHQWLDOO\ UHVSRQVLYH GRFXPHQW DQG UHTXHVWHG WKDW WKH 2,* ,PPHGLDWH 2IILFH

GHVLJQHH UHWULHYH WKH UHFRUG Id. see also 'HFO RI 6XVDQ %DUYHQLN >'NW  @ ³%DUYHQLN

'HFO´   7KH UHFRUG ZDV ORFDWHG DQG SURGXFHG WR SODLQWLII LW ³FRQWDLQV WKH GDWD WKDW KDG EHHQ



                                                
W\SHG LQWR 1&7,06´ ZKHQ +HDWKHU :KLWH¶V FRPSODLQW ZDV UHFHLYHG %DUYHQLN 'HFO   see

6XSSO /HYLQH 'HFO   ([ $ WR 6XSSO /HYLQH 'HFO >'NW  @ ³([ $´

       2QFH WKH UHFRUG ZDV UHWULHYHG DQG LGHQWLILHG DV D UHFRUG UHVSRQVLYH WR WKH )2,$ UHTXHVW

%DUYHQLN ³GHWHUPLQHG WKDW DQ DGGLWLRQDO VHDUFK RI &06 VKRXOG EH FRQGXFWHG EDVHG RQ WKH &06

WUDFNLQJ QXPEHU´ %DUYHQLN 'HFO   6KH UHTXHVWHG WKDW WKH 2,* ,PPHGLDWH 2IILFH GHVLJQHH

VHDUFK &06 XVLQJ WKH WUDFNLQJ QXPEHU DV WKH VHDUFK WHUP IRU WKH IROORZLQJ ILHOGV ³QRWHV´

³FRPPHQWV´ ³LQVWUXFWLRQ´ DQG ³LQVWU UHODWHG QRWH´ Id. 1R UHVSRQVLYH UHFRUGV ZHUH LGHQWLILHG

GXULQJ WKLV DGGLWLRQDO VHDUFK Id.

       /HYLQH QRWLFHG WKDW WKH ³LQVWUXFWLRQ QRWHV´ RQ WKH SURGXFHG &06 UHFRUG see ([ $

LQGLFDWHG WKDW D FRS\ RI WKH  FRPSODLQW OHWWHU ZRXOG KDYH EHHQ SURYLGHG WR D IRUPHU (3$ 2,*

HPSOR\HH QDPHG (LOHHQ 0F0DKRQ $VVLVWDQW ,QVSHFWRU *HQHUDO IRU WKH 2IILFH RI &RQJUHVVLRQDO

DQG 3XEOLF /LDLVRQ ³2&3/´        6XSSO /HYLQH 'HFO         +H WKHQ UHTXHVWHG WKDW WKH

DGPLQLVWUDWLYH RIILFHU VHDUFK IRU SRWHQWLDOO\ UHVSRQVLYH 2&3/ UHFRUGV UHODWHG WR WKH 

FRPSODLQW OHWWHU ZKLFK /HYLQH DYHUUHG ZRXOG KDYH EHHQ LQ KDUG FRS\ ILOHV FDOOHG ³&KURQ )LOHV´

Id. 6LQFH WKH DGPLQLVWUDWLYH RIILFHU ³GHWHUPLQHG WKDW QR µ&KURQ )LOHV´ RWKHU WKDQ FRQJUHVVLRQDO

FRUUHVSRQGHQFH DUH QRZ PDLQWDLQHG   >@ QR UHVSRQVLYH ILOHV ZHUH ORFDWHG IRU >S@ODLQWLII¶V )2,$

UHTXHVW´ Id.

       /HYLQH DOVR LQVWUXFWHG WKH 2,* ,7 6SHFLDOLVW WR VHDUFK IRU HPDLO DFFRXQWV RI WKH IROORZLQJ

ILYH IRUPHU 2,* HPSOR\HHV 1LNNL 7LQVOH\ WKH ,QVSHFWRU *HQHUDO 0DUN %LDOHN &RXQVHO WR WKH

,QVSHFWRU *HQHUDO (LOHHQ 0F0DKRQ WKH $VVLVWDQW ,QVSHFWRU *HQHUDO IRU &RQJUHVVLRQDO DQG 3XEOLF

/LDLVRQ 0LFKDHO 6SHHGOLQJ WKH $VVLVWDQW ,QVSHFWRU *HQHUDO IRU ,QYHVWLJDWLRQV DQG /RUUDLQH




      ³2&3/ LV QRZ WKH &RQJUHVVLRQDO DQG 3XEOLF $IIDLUV 2&3$ GLUHFWRUDWH LQ WKH 2,*¶V
2IILFH RI &RXQVHO &RQJUHVVLRQDO DQG 3XEOLF $IIDLUV´ 6XSSO /HYLQH 'HFO  
                                                
*HQWLOH $FWLQJ $VVLVWDQW ,QVSHFWRU *HQHUDO IRU ,QYHVWLJDWLRQV 6XSSO /HYLQH 'HFO   

%HWZHHQ -XQH  DQG -XO\  2,* XVHG WKH /RWXV 1RWHV DSSOLFDWLRQ IRU HPDLO EXW DV RI 

2,* FKDQJHG WR 0LFURVRIW 2XWORRN IRU HPDLO Id.   7KH /RWXV 1RWHV $GPLQLVWUDWRU FRXOG RQO\

ORFDWH HPDLO DFFRXQWV IRU WKUHH SHRSOH ± 1LNNL 7LQVOH\ 0DUN %LDOHN DQG (LOHHQ 0F0DKRQ ± DIWHU

VHDUFKLQJ ³DOO SRVVLEOH ORFDWLRQV IRU WKH /RWXV 1RWHV HPDLO DFFRXQWV´ ZKLFK LQFOXGHG WKH PDLQ

2,* /RWXV 1RWHV VHUYHU D GD\ UROOLQJ EDFNXS 2,* /RWXV 1RWHV VHUYHU D VHFXUH 2,7 ,7 SK\VLFDO

YDXOW WKDW FRQWDLQHG WKH 0V 7LQVOH\¶V HPDLO RQ &' DQG D  *% 6HDJDWH )UHH$JHQW H[WHUQDO

VWRUDJH GHYLFH WKDW FRQWDLQHG D WHPSRUDU\ EDFNXS RI /RWXV 1RWHV HPDLO DFFRXQWV DV WKH\ H[LVWHG

RQ 1RYHPEHU   Id.   0V 7LQVOH\¶V HPDLO UHFRUGV ZHUH IRXQG RQ D &' IRU WKH WLPH

SHULRG $XJXVW  WR 0DUFK  DQG 0U %LDOHN¶V HPDLO DFFRXQW DQG 0V 0F0DKRQ¶V HPDLO

DFFRXQW ZHUH IRXQG RQ WKH 2,* H[WHUQDO VWRUDJH GHYLFH Id.  

       7KH 2,* ,7 6SHFLDOLVW LQGH[HG WKH WKUHH HPDLO DFFRXQWV VR WKDW WKH HPDLO UHFRUGV DQG DQ\

HOHFWURQLF DWWDFKPHQWV ZHUH VHDUFKDEOH 6XSSO /HYLQH 'HFO   /HYLQH WKHQ VHDUFKHG DOO HPDLOV

DQG HOHFWURQLF ILOHV DWWDFKHG WR HPDLOV LQ WKH WKUHH DFFRXQWV ZKHWKHU WKH HPDLOV ZHUH VHQW WR RU

IURP WKH DFFRXQW XVHU E\ ³HQWHULQJ WKH IROORZLQJ NH\ZRUGV LQWR WKH VHDUFK IXQFWLRQ ILHOG IRU WKH

/RWXV 1RWHV HPDLO DFFRXQWV        $QQLVWRQ :HLQLVFKNH +HDWKHU 	 :KLWH µ+HDWKHU :KLWH¶

µ(QYLURQPHQWDO :RUNLQJ *URXS¶ µ*OHQQ )LQH¶ µ'2- 2,*¶ µ-XQH ¶ (:* 0RQVDQWR

:KLWPDQ *OHQQ$)LQH#XVGRMJRY '2- 	 LQYHVWLJDWLRQ 	 MRLQW´ Id. $IWHU WKH VHDUFK KH

FRQFOXGHG WKDW WZR UHFRUGV ZHUH SRWHQWLDOO\ UHVSRQVLYH DQG WKH\ ZHUH XOWLPDWHO\ SURGXFHG WR

SODLQWLII ZLWK UHGDFWLRQV See id.    ([ $




                                                 
       '      7KH 6XSSOHPHQWDO 6HDUFK RI WKH 2,* ,PPHGLDWH 2IILFH LV $GHTXDWH ZLWK 2QH
               ([FHSWLRQ
       (3$¶V VXEVHTXHQW ,PPHGLDWH 2IILFH VHDUFK KDV ODUJHO\ VDWLVILHG WKH &RXUW¶V LQLWLDO

FRQFHUQV EXW ZLWK WKH H[FHSWLRQ RI WKH LQTXLU\ PDGH WR WKH 2IILFH RI &RQJUHVVLRQDO DQG 3XEOLF

/LDLVRQ

       :LWK UHJDUG WR WKH UHQHZHG VHDUFK IRU KDUG FRS\ ILOHV WKH &RXUW FRQFOXGHV WKDW WKH

GHFODUDQW KDV GHVFULEHG DQ DGHTXDWH VHDUFK 3ODLQWLII WDNHV LVVXH ZLWK (3$¶V ³IDLOXUH WR ORFDWH DQ\

KDUG FRS\ UHFRUG IRU WKH DSSOLFDEOH  RU  WLPH SHULRG IURP WKH 2,* ,PPHGLDWH 2IILFH

µ*HQHUDO &RUUHVSRQGHQFH¶ V\VWHP RI UHFRUGV´ DQG KH DUJXHV WKDW GHIHQGDQW PDGH QR HIIRUW ³WR

GHWHUPLQH ZKHUH WKH µPLVVLQJ¶ DSSOLFDEOH KDUG FRS\ FRUUHVSRQGHQFH ILOHV IRU WKDW WLPH SHULRG FRXOG

EH IRXQG´ 3O¶V 5HQHZHG &URVV0HP DW  %XW WKH 2,* 5HFRUGV 2IILFH WRRN VWHSV WR FRQILUP

WKDW QR ,PPHGLDWH 2IILFH JHQHUDO FRUUHVSRQGHQFH UHFRUGV KDG EHHQ VHQW RIIVLWH EHWZHHQ  DQG

WKH SUHVHQW 6XSSO /HYLQH 'HFO   $QG DV WKH &RXUW KDV SUHYLRXVO\ QRWHG WKH DJHQF\¶V IDLOXUH

WR ORFDWH SDUWLFXODU GRFXPHQWV GRHV QRW XQGHUPLQH WKH GHWHUPLQDWLRQ WKDW WKH VHDUFK ZDV

DGHTXDWH

       7KH &RXUW DOVR FRQFOXGHV WKDW WKH GHFODUDQW KDV DGHTXDWHO\ GHVFULEHG DQG H[SODLQHG WKH

VHDUFK PHWKRGRORJ\ IRU WKH &06 VHDUFK 3ODLQWLII DUJXHV WKDW (3$ IDLOHG WR XQGHUWDNH DSSURSULDWH

IROORZXS VHDUFK DFWLRQV RQFH %DUYHQLN GHWHUPLQHG WKDW &06 UHFRUG 2,* ZDV D

UHVSRQVLYH UHFRUG 3O¶V 5HQHZHG &URVV0HP DW  +H FRQWHQGV WKDW (3$ KDG D UHVSRQVLELOLW\ WR




      See Wilbur  )G  see also Mobley v. CIA  )G   '& &LU 
REVHUYLQJ WKDW D VHDUFK ³LV QRW XQUHDVRQDEOH VLPSO\ EHFDXVH LW IDLOV WR SURGXFH DOO UHOHYDQW
PDWHULDO´ TXRWLQJ Meeropol v. Meese  )G  ± '& &LU  see also Iturralde
 )G DW  FRQFOXGLQJ WKDW WKH SODLQWLII GLG QRW SURYLGH HYLGHQFH WR RYHUFRPH WKH DGHTXDF\
RI WKH DJHQF\ DIILGDYLW ZKHQ WKH VHDUFK IDLOHG WR WXUQ XS D SDUWLFXODU GRFXPHQW FLWLQJ Steinberg
 )G DW 
                                                
FRQGXFW VHDUFKHV LQ WKH WKUHH GDWDEDVHV XWLOL]LQJ WKH FRQWURO QXPEHU id. EXW WKH &RXUW LV VDWLVILHG

ZLWK WKH VWHSV WKDW ZHUH WDNHQ

       %DUYHQLN H[SODLQHG ZK\ VKH FRQFOXGHG WKDW LW ZDV ³XQOLNHO\ WKDW WKH &06 WUDFNLQJ QXPEHU

µ2,*¶ ZRXOG LGHQWLI\ DQ\ LQYHVWLJDWLYH UHFRUGV LQ WKH >RWKHU@ UHOHYDQW HOHFWURQLF

GDWDEDVHV´ See %DUYHQLN 'HFO   )LUVW WKH WUDFNLQJ QXPEHU ³LV QRW LQ D IRUPDW UHFRJQL]DEOH DV

D WUDFNLQJ QXPEHU XVHG E\ 2IILFH RI ,QYHVWLJDWLRQV´ HOHFWURQLF GDWDEDVHV Id.   6HFRQG WKH

WUDFNLQJ QXPEHU ³ZDV QRW HYHQ DQ 2,* WUDFNLQJ QXPEHU ± EXW DQ DXWRPDWLFDOO\ JHQHUDWHG WUDFNLQJ

QXPEHU LQ WKH $JHQF\ FRUUHVSRQGHQFH PDQDJHPHQW DQG WUDFNLQJ V\VWHP´ Id.   $QG WKLUG ³LW

LV XQOLNHO\ >WKH@ &06 WUDFNLQJ QXPEHU ZRXOG KDYH DSSHDUHG LQ DQ\ LQYHVWLJDWLYH UHFRUG ZLWKRXW

DQ\ RI WKH NH\ ZRUG WHUPV WKDW WKH 2,* KDG DOUHDG\ VHDUFKHG´ Id. %HFDXVH WKH SUHYLRXV VHDUFKHV

LQ WKH WKUHH HOHFWURQLF GDWDEDVHV KDG QRW LGHQWLILHG DQ\ UHVSRQVLYH GRFXPHQWV DQG WKH WUDFNLQJ

QXPEHU ZDV LQ DQ XQUHFRJQL]DEOH IRUPDW WKH &RXUW FRQFOXGHV WKDW GHIHQGDQW¶V DSSURDFK ZDV

UHDVRQDEOH See Mobley  )G DW  QRWLQJ DQ DJHQF\¶V VHDUFK LV ³JHQHUDOO\ DGHTXDWH ZKHUH

WKH DJHQF\ KDV VXIILFLHQWO\ H[SODLQHG LWV VHDUFK SURFHVV DQG ZK\ WKH VSHFLILHG UHFRUG V\VWHPV >QRW

VHDUFKHG@ DUH QRW UHDVRQDEO\ OLNHO\ WR FRQWDLQ UHVSRQVLYH UHFRUGV´

       :LWK UHVSHFW WR (3$¶V VHDUFK IRU UHVSRQVLYH HPDLOV GHIHQGDQW¶V VXSSOHPHQWDO GHFODUDWLRQ

GHWDLOV WKH ORFDWLRQV VHDUFKHG DQG WKH VHDUFK WHUPV XVHG DQG LW SURYLGHV DQ H[SODQDWLRQ IRU ZK\ LW

ZDV OLNHO\ WKDW RQO\ ILYH HPDLO DFFRXQWV ZRXOG LQFOXGH UHVSRQVLYH UHFRUGV See 6XSSO /HYLQH

'HFO   7KHUH LV QR H[SODQDWLRQ IRU ZK\ RQO\ WKUHH RXW RI WKH ILYH /RWXV 1RWHV HPDLO DFFRXQWV

ZHUH ORFDWHG %XW /HYLQH DYHUUHG WKDW WKH ³/RWXV 1RWHV $GPLQLVWUDWRU VHDUFKHG DOO SRVVLEOH

ORFDWLRQV IRU WKH /RWXV 1RWHV HPDLO DFFRXQWV IRU WKH ILYH IRUPHU 2,* HPSOR\HHV LGHQWLILHG´

Id.   $QG DQ DJHQF\¶V IDLOXUH WR WXUQ XS SDUWLFXODU GRFXPHQWV GRHV QRW XQGHUPLQH WKH

UHDVRQDEOHQHVV DQG DGHTXDF\ RI WKH VHDUFK See Wilbur  )G DW  Mobley  )G DW 



                                                 
)XUWKHU SODLQWLII GRHV QRW VHHP WR FKDOOHQJH WKH DJHQF\¶V IDLOXUH WR ILQG WKHVH WZR DGGLWLRQDO HPDLO

DFFRXQWV

       +RZHYHU SODLQWLII GRHV DUJXH WKDW WKH DJHQF\¶V VHDUFK ZDV LQDGHTXDWH EHFDXVH WKHUH ³LV

QRW DQ\ LQGLFDWLRQ WKDW WKH DJHQF\ PDGH DQ\ HIIRUW WR WU\ WR ORFDWH DOO UHVSRQVLYH DUFKLYHG UHFRUGV

RWKHU WKDQ D VHDUFK OLPLWHG WR DUFKLYHG HPDLOV IRU DQ\ RI WKH WKUHH VSHFLILF LQGLYLGXDOV DW WKH (3$

2,* ZKR DUH GLUHFWO\ UHIHUHQFHG´ LQ WKH UHVSRQVLYH HPDLOV WKDW ZHUH SURGXFHG 3O¶V 5HQHZHG

&URVV0HP DW  +H LQVLVWV WKDW WKHVH WKUHH VWDII PHPEHUV ³ZHUH LQ WKH LQLWLDO VWDJH RI WKH SURFHVV

RI GLVFXVVLQJ DSSURSULDWH LQYHVWLJDWLYH DFWLRQV UHJDUGLQJ WKH FRPSODLQW VXEPLWWHG E\ 0V :KLWH´

DQG WKDW WKH (3$ VKRXOG KDYH IROORZHG XS RQ WKHVH OHDGV ³WR GHWHUPLQH WKH RXWFRPH RI WKHVH LQLWLDO

2,* LQYHVWLJDWLRQ DFWLRQV´ Id. DW 

       :KLOH DQ DJHQF\ ³PXVW UHYLVH LWV DVVHVVPHQW RI ZKDW LV µUHDVRQDEOH¶ LQ D SDUWLFXODU FDVH WR

DFFRXQW IRU OHDGV WKDW HPHUJH GXULQJ LWV LQTXLU\´ Campbell v. DOJ  )G   '& &LU

 DQ DJHQF\¶V VHDUFK LV ³JHQHUDOO\ DGHTXDWH´ ZKHUH WKH DJHQF\ KDV H[SODLQHG LWV VHDUFK

SURFHVV DQG ZK\ DGGLWLRQDO VHDUFKHV DUH QRW OLNHO\ WR SURGXFH UHVSRQVLYH UHFRUGV See Mobley

 )G DW  +HUH /HYLQH DGHTXDWHO\ H[SODLQHG ZK\ QR IXUWKHU VHDUFKHV ZHUH QHFHVVDU\ +H

DYHUUHG WKDW ³QR FRPSODLQW FDVH RU LQYHVWLJDWLRQ UHFRUGV LQ WKH 2IILFH RI ,QYHVWLJDWLRQV ZRXOG EH

FUHDWHG ZLWKRXW D FRUUHVSRQGLQJ HQWU\ LQ RQH RI WKH WKUHH >GDWDEDVH@ V\VWHPV´ DQG ³>Q@R RWKHU 2,*

V\VWHP H[LVWV IRU WUDFNLQJ FRPSODLQWV FDVHV RU LQYHVWLJDWLRQV´ 6XSSO /HYLQH 'HFO   $QG KH

VWDWHG WKDW LW LV VWDQGDUG SUDFWLFH WKDW ZKHQHYHU LQYHVWLJDWLYH HPDLOV RU QRWHV UHODWHG WR D FRPSODLQW

DUH FUHDWHG WKH\ DUH DWWDFKHG WR D FDVH RU FRPSODLQW ILOH Id.   7KXV LI IXUWKHU LQYHVWLJDWLYH

VWHSV KDG EHHQ WDNHQ E\ RQH RI WKH WKUHH QDPHG LQGLYLGXDOV WKRVH QRWHV ZRXOG KDYH WXUQHG XS LQ

RQH RI WKH VHDUFKHV WKDW KDG DOUHDG\ EHHQ FRQGXFWHG DQG WKDW SURGXFHG QR UHVSRQVLYH UHFRUGV 6R

/HYLQH KDV VXIILFLHQWO\ H[SODLQHG ZK\ VSHFLILHG UHFRUG V\VWHPV GLG QRW KDYH WR EH VHDUFKHG DJDLQ



                                                 
       )LQDOO\ ORRNLQJ WR WKH 2&3/ VHDUFK DOWKRXJK WKH /HYLQH GHFODUDWLRQ GRHV FRQWDLQ VRPH

GHVFULSWLYH LQIRUPDWLRQ DERXW WKH ILOHV PDLQWDLQHG E\ WKDW RIILFH LW IDOOV VKRUW LQ GHVFULELQJ WKH

VHDUFK PHWKRGRORJ\ XVHG       7KH GHFODUDWLRQ VLPSO\ VWDWHV WKDW /HYLQH ³UHTXHVWHG WKDW WKH

DGPLQLVWUDWLYH RIILFHU IRU 2&3$ VHDUFK IRU SRWHQWLDOO\ UHVSRQVLYH 2&3/ UHFRUGV UHODWHG WR WKH

 FRPSODLQW OHWWHU´ DQG WKDW WKH DGPLQLVWUDWLYH RIILFHU GHWHUPLQHG WKDW QR UHVSRQVLYH ILOHV ZHUH

ORFDWHG 6XSSO /HYLQH 'HFO   %XW KH GRHV QRW SURYLGH DQ\ GHVFULSWLRQ RI KRZ WKH VHDUFK ZDV

DFWXDOO\ FRQGXFWHG See Steinberg  )G DW ± 7KHUHIRUH PRUH LQIRUPDWLRQ LV UHTXLUHG

RQ WKLV RQH LVVXH EHIRUH VXPPDU\ MXGJPHQW FDQ EH HQWHUHG IRU (3$

       (      7KH (3$ 5HGDFWLRQV DUH -XVWLILHG 8QGHU )2,$ ([HPSWLRQ 

       7XUQLQJ WR WKH UHFRUGV WKDW (3$ GLG LGHQWLI\ DQG SURGXFH WKH DJHQF\ UHGDFWHG FHUWDLQ

LQIRUPDWLRQ XQGHU )2,$ ([HPSWLRQ  ([HPSWLRQ  VKLHOGV IURP PDQGDWRU\ GLVFORVXUH ³SHUVRQQHO

DQG PHGLFDO ILOHV DQG VLPLODU ILOHV WKH GLVFORVXUH RI ZKLFK ZRXOG FRQVWLWXWH D FOHDUO\ XQZDUUDQWHG

LQYDVLRQ RI SHUVRQDO SULYDF\´  86&  E 7R GHWHUPLQH LI DQ DJHQF\¶V UHGDFWLRQV ZHUH

SURSHU WKH &RXUW ³PXVW ZHLJK WKH µSULYDF\ LQWHUHVW LQ QRQGLVFORVXUH DJDLQVW WKH SXEOLF LQWHUHVW LQ

WKH UHOHDVH RI WKH UHFRUGV LQ RUGHU WR GHWHUPLQH ZKHWKHU RQ EDODQFH WKH GLVFORVXUH ZRXOG ZRUN D

FOHDUO\ XQZDUUDQWHG LQYDVLRQ RI SHUVRQDO SULYDF\¶´ Lepelletier v. Fed. Deposit Ins. Corp. 

)G   '& &LU  TXRWLQJ Nat’l Ass’n of Retired Fed. Emps. v. Horner  )G 

 '& &LU 

       (3$ DVVHUWV WKDW ([HPSWLRQ  MXVWLILHV LWV UHGDFWLRQ RI WKUHH QDPHV FRQWDLQHG ZLWKLQ WKH

SURGXFHG GRFXPHQWV 'HIV¶ 5HQHZHG 0HP DW ± 6XSSO /HYLQH 'HFO   3ODLQWLII GRHV

QRW FKDOOHQJH WKHVH UHGDFWLRQV See 3O¶V 5HQHZHG &URVV0HP 7KHUHIRUH WKH &RXUW ZLOO JUDQW

VXPPDU\ MXGJPHQW IRU GHIHQGDQW (3$ ZLWK UHVSHFW WR DOO UHFRUGV UHGDFWHG XQGHU WKLV H[HPSWLRQ




                                                
       )      (3$ 'LVFORVHG $OO 5HDVRQDEO\ 6HJUHJDEOH 0DWHULDO

       (YHQ ZKHQ D )2,$ H[HPSWLRQ DSSOLHV ³>D@Q\ UHDVRQDEO\ VHJUHJDEOH SRUWLRQ RI D UHFRUG

VKDOO EH SURYLGHG WR DQ\ SHUVRQ UHTXHVWLQJ VXFK UHFRUG DIWHU GHOHWLRQ RI WKH SRUWLRQV ZKLFK DUH

H[HPSW´  86&  E ³%HIRUH DSSURYLQJ WKH DSSOLFDWLRQ RI D )2,$ H[HPSWLRQ WKH GLVWULFW

FRXUW PXVW PDNH VSHFLILF ILQGLQJV RI VHJUHJDELOLW\    HYHQ LI WKH UHTXHVWHU GLG QRW UDLVH WKH LVVXH

RI VHJUHJDELOLW\ EHIRUH WKH FRXUW´ Sussman v. U.S. Marshals Serv.  )G   '&

&LU  LQWHUQDO FLWDWLRQV RPLWWHG

       ³$JHQFLHV DUH HQWLWOHG WR D SUHVXPSWLRQ WKDW WKH\ FRPSOLHG ZLWK WKH REOLJDWLRQ WR GLVFORVH

UHDVRQDEO\ VHJUHJDEOH PDWHULDO´ Id. DW  FLWLQJ Boyd v. Criminal Div. of DOJ  )G 

 '& &LU  7KH DPRXQW RI ³HYLGHQFH UHTXLUHG WR RYHUFRPH WKH SUHVXPSWLRQ LV QRW

FOHDU´ EXW LI WKH UHTXHVWHU VXFFHVVIXOO\ UHEXWV WKH SUHVXPSWLRQ ³WKH EXUGHQ OLHV ZLWK WKH

JRYHUQPHQW WR GHPRQVWUDWH WKDW QR VHJUHJDEOH QRQH[HPSW SRUWLRQV ZHUH ZLWKKHOG´ Id.

       +HUH (3$ DVVHUWV WKDW ³>H@DFK GRFXPHQW ZDV LQGLYLGXDOO\ H[DPLQHG WR LGHQWLI\ QRQ

H[HPSW LQIRUPDWLRQ WKDW FRXOG EH UHDVRQDEO\ VHJUHJDWHG IURP H[HPSW LQIRUPDWLRQ IRU UHOHDVH´

'HIV¶ 5HQHZHG 0HP DW  see 6XSSO /HYLQH 'HFO   /HYLQH GHFODUHV WKDW ³>W@KH RQO\

UHGDFWLRQV WKDW ZHUH PDGH RQ WKH SURGXFHG GRFXPHQWV ZHUH WKH QDPHV RI WKH WKUHH LQGLYLGXDOV´

DQG WKDW WKH UHGDFWLRQV WRRN SODFH IROORZLQJ D ³OLQHE\OLQH UHYLHZ´ 6XSSO /HYLQH 'HFO  

³$OO RWKHU VHJUHJDEOH LQIRUPDWLRQ KDV EHHQ UHOHDVHG WR >S@ODLQWLII´ 'HIV¶ 5HQHZHG 0HP DW 

see 6XSSO /HYLQH 'HFO  

       3ODLQWLII GRHV QRW UDLVH DQ\ LVVXH ZLWK UHVSHFW WR WKH UHGDFWLRQV RU WKH DJHQF\¶V FRPSOLDQFH

ZLWK LWV REOLJDWLRQV %HFDXVH WKHUH LV QRWKLQJ LQ WKH UHFRUG WR LQGLFDWH WKDW (3$¶V UHGDFWLRQV ZHUH

LQDSSURSULDWH WKH &RXUW ZLOO DFFHSW /HYLQH¶V DVVHUWLRQV DQG ILQG WKDW (3$ UHOHDVHG DOO UHDVRQDEO\




                                                 
VHJUHJDEOH LQIRUPDWLRQ See Fischer v. DOJ  ) 6XSS G  ± ''&  TXRWLQJ

Judicial Watch, Inc. v. DOJ 1R FY  :/  DW ± ''& -XO\  

,9        7KH 'HSDUWPHQW RI -XVWLFH

           7KH &RXUW¶V LQLWLDO PHPRUDQGXP RSLQLRQ KHOG WKDW WKH '2- GHFODUDQW¶V GHVFULSWLRQ RI WKH

VHDUFK ZDV ³µVR JHQHUDO DV WR UDLVH VHULRXV GRXEW¶ ZKHWKHU '2- µFRQGXFWHG D UHDVRQDEO\ WKRURXJK

VHDUFK RI LWV UHFRUGV¶´ Pulliam  ) 6XSS G DW  TXRWLQJ Steinberg  )G DW 

$OWKRXJK WKH GHFODUDWLRQ SURYLGHG WKH VHDUFK WHUPV XVHG DV ZHOO DV D EULHI GHVFULSWLRQ RI WKH

GDWDEDVH VHDUFKHG WKH GHFODUDWLRQ GLG QRW H[SODLQ WKH VFRSH RI WKH VHDUFK RU ZK\ WKH VHDUFK ZDV

OLPLWHG WR RQO\ WKH ,QYHVWLJDWLRQ 'DWD 0DQDJHPHQW 6\VWHP ³,'06´ See id. 7KH &RXUW DOVR

FRQFOXGHG WKDW WKH PLQLPDO QXPEHU RI VHDUFK WHUPV XVHG GHPRQVWUDWHG WKDW '2- ³GLG QRW

XQGHUVWDQG WKH VFRSH RI SODLQWLII¶V UHTXHVW ZKLFK VRXJKW DOO GRFXPHQWV relating WR WKH FRPSODLQW

ILOHG E\ +HDWKHU :KLWH´ Id. DW  HPSKDVLV LQ RULJLQDO

      $      7KH 5HQHZHG '2- 6HDUFK

           :LWK LWV UHQHZHG PRWLRQ IRU VXPPDU\ MXGJPHQW '2- KDV RIIHUHG WZR VXSSOHPHQWDO

GHFODUDWLRQV RI -HDQHWWD 0 +RZDUG D ³*RYHUQPHQW ,QIRUPDWLRQ 6SHFLDOLVW IRU WKH 2IILFH RI WKH

,QVSHFWRU *HQHUDO 8QLWHG 6WDWHV 'HSDUWPHQW RI -XVWLFH 2,*´ 6XSSO 'HFO RI -HDQHWWD 0

+RZDUG >'NW  @ 6XSSO +RZDUG 'HFO´   see also 6HFRQG 6XSSO 'HFO RI -HDQHWWD 0

+RZDUG >'NW  @ ³6HFRQG 6XSSO +RZDUG 'HFO´   $FFRUGLQJ WR +RZDUG WKHVH

GHFODUDWLRQV ³HODERUDWH RQ´ WKH GHFODUDQW¶V RULJLQDO GHVFULSWLRQ RI WKH DJHQF\¶V VHDUFK 6XSSO

+RZDUG 'HFO  

           +RZDUG H[SODLQV WKDW VKH IDLOHG WR VWDWH LQ KHU HDUOLHU GHFODUDWLRQ WKDW ³D VHDUFK ZDV DOVR

FRQGXFWHG XVLQJ RWKHU LGHQWLILHUV OLVWHG LQ >S@ODLQWLII¶V UHTXHVW´ 6XSSO +RZDUG 'HFO   1RW

RQO\ GLG VKH VHDUFK WKH QDPHV ³7RGG :KLWPDQ DQG :LOOLDP $ :HLQLVFKNH´ EXW VKH DOVR VHDUFKHG



                                                   
IRU ³+HDWKHU :KLWH´ DQG ³1LNNL / 7LQVOH\´ DW WKDW WLPH Id. 6KH DOVR FODULILHG WKDW LQ RUGHU WR

³HQVXUH WR HQFRPSDVV DQ\ UHFRUGV WKDW ZRXOG EH UHWULHYDEOH E\ WKDW QDPH´ WKH NH\ZRUG VHDUFKHV

LQFOXGHG WKH ILUVW DQG ODVW QDPH RI HDFK SHUVRQ DV ZHOO DV RWKHU VHDUFKHV LQYROYLQJ YDULRXV

FRPELQDWLRQV RI ILUVW ODVW DQG PLGGOH QDPH DQG LQLWLDOV See id.  ±

       )XUWKHU +RZDUG QRZ DGGV WKDW VKH DOVR ³FRQGXFWHG D VHDUFK LQ WKH 2,*¶V HOHFWURQLF

FRUUHVSRQGHQFH ILOH IRU WKH LPPHGLDWH RIILFH RI WKH ,QVSHFWRU *HQHUDO´ E\ XVLQJ WKH LGHQWLILHU

³+HDWKHU :KLWH´ DV ZHOO DV WKH -XQH   GDWH RI WKH OHWWHU 6HFRQG 6XSSO +RZDUG 'HFO  

6KH H[SODLQHG WKDW ³>W@KH FRUUHVSRQGHQFH ILOH RQO\ WUDFNV LQFRPLQJ DQG RXWJRLQJ FRUUHVSRQGHQFH

UHFHLYHG LQ WKH 2,* )URQW 2IILFH DQG GRHV QRW FRQWDLQ DQ\ VXEVWDQWLYH UHFRUGV´ Id. $V D UHVXOW

RI KHU VHDUFK VKH ORFDWHG DQ HQWU\ LQ WKH GDWDEDVH ³LQGLFDWLQJ WKDW WKH 2,* KDG UHFHLYHG

FRUUHVSRQGHQFH IURP +HDWKHU :KLWH WR ,QVSHFWRU *HQHUDO *OHQQ )LQH´ RQ -XQH   Id.

$FFRUGLQJ WR WKH HQWU\ WKH OHWWHU IURP +HDWKHU :KLWH KDG EHHQ VHQW WR WKH ,QYHVWLJDWLRQV 'LYLVLRQ

RQ -XQH   Id. see also ([  WR 6XSSO +RZDUG 'HFO >'NW  @ ³([ ´

       +RZDUG DOVR WHOOV WKH &RXUW QRZ WKDW RQFH VKH ZDV DUPHG ZLWK WKDW LQIRUPDWLRQ VKH

HPDLOHG 6KDURQ 3KHOSV WKH 6HQLRU ,QYHVWLJDWLYH 6SHFLDOLVW RI WKH 2,*¶V ,QYHVWLJDWLRQV 'LYLVLRQ

RQ 0DUFK   WR GHWHUPLQH ZKHWKHU WKH ,QYHVWLJDWLRQV 'LYLVLRQ KDG DQ\ GRFXPHQWV UHVSRQVLYH

WR SODLQWLII¶V UHTXHVW HLWKHU LQ ,'06 RU DQ\ RWKHU GDWDEDVH 6XSSO +RZDUG 'HFO   6HFRQG

6XSSO +RZDUG 'HFO   3KHOSV ³FRQGXFWHG D VHDUFK RI DOO QDPHV UHIHUHQFHG LQ >S@ODLQWLII¶V

UHTXHVW LQ WKH ,'06 DQG QR UHVSRQVLYH UHFRUGV ZHUH ORFDWHG´ 6XSSO +RZDUG 'HFO  




       ,W LV XQFOHDU LI WKH GDWDEDVH HQWU\ DWWDFKHG DV ([KLELW  WR +RZDUG¶V VXSSOHPHQWDO
GHFODUDWLRQ KDV EHHQ SURGXFHG WR SODLQWLII +RZDUG QHYHU DGGUHVVHV WKH SURGXFWLRQ RI WKLV
GRFXPHQW WR SODLQWLII LQ KHU GHFODUDWLRQV DQG LQ KLV FURVVUHSO\ SODLQWLII RQO\ DVNV ZK\ WKH DJHQF\
GLG QRW SUHYLRXVO\ ORFDWH WKH UHVSRQVLYH UHFRUG See 3O¶V 5HQHZHG &URVV5HSO\ DW  7KHUHIRUH
LI WKLV UHFRUG KDV QRW EHHQ SURGXFHG \HW WKH DJHQF\ LV RUGHUHG WR SURGXFH LW WR SODLQWLII
                                                 
        3KHOSV DOVR FKHFNHG WKH ,QYHVWLJDWLRQV PDLO ORJ ZKLFK ³WUDFNV LQFRPLQJ FRUUHVSRQGHQFH

UHFHLYHG LQ WKH 2,* ,QYHVWLJDWLRQV 'LYLVLRQ EXW GRHV QRW FRQWDLQ VXEVWDQWLYH LQIRUPDWLRQ DERXW

WKH PDWWHUV WKDW DUH ORJJHG´ 6HFRQG 6XSSO +RZDUG 'HFO   see also 6XSSO +RZDUG 'HFO  

6KH GHWHUPLQHG WKDW WKH QDPH ³+HDWKHU :KLWH´ GLG QRW DSSHDU RQ WKH ORJ 6XSSO +RZDUG

'HFO   3KHOSV LQIRUPHG +RZDUG WKDW WKH ,QYHVWLJDWLRQV 'LYLVLRQ GLG QRW VWDUW NHHSLQJ D PDLO

ORJ XQWLO $XJXVW  DQG WKDW SULRU WR WKDW WLPH WKH ³PDLO ZDV ORJJHG LQ D VHULHV RI SDSHU ERRNV´

ZKLFK 3KHOSV VWDWHG VKH ZDV ³SUHWW\ VXUH KDYH EHHQ GHVWUR\HG E\ QRZ´ See 6HFRQG 6XSSO +RZDUG

'HFO   6XSSO +RZDUG 'HFO  ± ([  WR 6XSSO +RZDUG 'HFO >'NW  @ ³([ ´

   %      7KH 5HQHZHG '2- 6HDUFK LV ,QDGHTXDWH

        3XWWLQJ DVLGH WKH TXHVWLRQ RI ZK\ WKH '2- GHFODUDQW ZDVWHG HYHU\RQH¶V WLPH WKH ILUVW WLPH

DURXQG E\ VXEPLWWLQJ D GHFODUDWLRQ WKDW OHIW PRUH RXW WKDQ LW LQFOXGHG WKH &RXUW ILQGV WKDW WKH QHZ

GHFODUDWLRQV DUH VWLOO LQVXIILFLHQW :KLOH +RZDUG FODULILHG WKDW VKH RULJLQDOO\ FRQGXFWHG VHDUFKHV

XVLQJ FRPELQDWLRQV RI ILUVW QDPHV PLGGOH QDPHV DQG LQLWLDOV IRU ³&KULVWLQH 7RGG :KLWPDQ´

³:LOOLDP $ :HLQLVFKNH´ ³+HDWKHU :KLWH´ DQG ³1LNNL / 7LQVOH\´ see 6XSSO +RZDUG

'HFO  ± DQG WKDW VKH PDGH HIIRUWV WR IROORZ XS RQ WKRVH VHDUFKHV E\ VHHNLQJ UHFRUGV IURP WKH

,QYHVWLJDWLYH 'LYLVLRQ WKH IDFW WKDW VKH XVHG QR VHDUFK WHUPV RWKHU WKDQ WKH QDPHV PHQWLRQHG LQ

WKH )2,$ UHTXHVW UHQGHUV WKH VHDUFK LQFRPSOHWH

        $V LW REVHUYHG LQ LWV SUHYLRXV RSLQLRQ WKH )2,$ UHTXHVW ³DWWDFKHG D FRS\ RI WKH :KLWH

FRPSODLQW DQG IURP WKDW FRPSODLQW +RZDUG FRXOG KDYH DQG VKRXOG KDYH LGHQWLILHG DGGLWLRQDO

VHDUFK WHUPV´ Pulliam  ) 6XSS G DW  7KH XVH RI RQO\ WKH IRXU QDPHV LGHQWLILHG LQ

SODLQWLII¶V UHTXHVW VWLOO ³GHPRQVWUDWHV WKDW +RZDUG GLG QRW XQGHUVWDQG WKH VFRSH RI SODLQWLII¶V




                                                 
UHTXHVW ZKLFK VRXJKW DOO GRFXPHQWV relating WR WKH FRPSODLQW ILOHG E\ +HDWKHU :KLWH´ Id.

HPSKDVLV LQ RULJLQDO

       $QG ZKLOH +RZDUG DWWHPSWV WR H[SODLQ ZK\ QRW VHDUFKLQJ ³LQGH[HV RI WKH 2,*¶V DXGLW DQG

LQVSHFWLRQ UHFRUGV´ ZDV MXVWLILHG KHU UDWLRQDOH LV EDVHG RQ WKH IODZHG XQGHUVWDQGLQJ RI WKH VFRSH

RI SODLQWLII¶V UHTXHVW See 6XSSO +RZDUG 'HFO    ³%HFDXVH 2,* DXGLW DQG LQVSHFWLRQ

UHFRUGV GR QRW IRFXV RQ WKH FRQGXFW RI LQGLYLGXDOV WKHUH LV QR UHDVRQDEOH SRVVLELOLW\ WKDW WKRVH

UHFRUGV ZLOO FRQWDLQ LQIRUPDWLRQ UHJDUGLQJ SODLQWLII¶V UHTXHVW´ $V LOOXVWUDWHG E\ WKH OLVW RI VHDUFK

WHUPV XVHG E\ (3$ WHUPV H[LVW WKDW FRXOG KDYH EHHQ XVHG LQ D VXSSOHPHQWDO ,'06 VHDUFK DQG D

VHDUFK RI WKH DXGLW DQG LQVSHFWLRQ UHFRUGV

       7KH LQIRUPDWLRQ SURYLGHG DERXW WKH PDLO ORJ LV DOVR XQVDWLVIDFWRU\                 :KLOH WKH

UHDVRQDEOHQHVV RI D VHDUFK LV QRW QHFHVVDULO\ XQGHUPLQHG GXH WR WKH IDLOXUH WR ORFDWH UHVSRQVLYH

GRFXPHQWV see Wilbur  )G DW  D VHDUFK LV QRW DGHTXDWH LI WKH UHFRUG ³UDLVHV VXEVWDQWLDO

GRXEW´ WKDW FHUWDLQ PDWHULDOV ZHUH RYHUORRNHG See Valencia-Lucena  )G DW  FLWLQJ

Founding Church of Scientology v. NSA  )G   '& &LU 

       ,Q KHU VHFRQG VXSSOHPHQWDO GHFODUDWLRQ +RZDUG VWDWHV WKDW WKH 2,* ,QYHVWLJDWLRQV 'LYLVLRQ

UHWHQWLRQ SROLF\ SURYLGHV WKDW UHFRUGV VXFK DV SDSHU PDLOV ORJV ³DUH WR EH GHOHWHGGHVWUR\HG  \HDUV




      7KH GHVFULSWLRQ RI WKH VHDUFK FRQGXFWHG E\ 3KHOSV IDLOV IRU WKH VDPH UHDVRQV $IWHU +RZDUG
VHDUFKHG ,'06 VKH FRQWDFWHG 3KHOSV ZKR ³FRQGXFWHG D VHDUFK RI DOO QDPHV UHIHUHQFHG LQ
>S@ODLQWLII¶V UHTXHVW LQ WKH ,'06 DQG QR UHVSRQVLYH UHFRUGV ZHUH ORFDWHG´ See 6XSSO +RZDUG
'HFO   see also ([  WR 6XSSO +RZDUG 'HFO >'NW  @ (YHQ DVVXPLQJ WKDW WKLV
FRQFOXVRU\ GHVFULSWLRQ LV UHIHUULQJ WR D VHDUFK RI WKH QDPHV ³:LOOLDP $ :HLQLVFKNH´ ³&KULVWLQH
7RGG :KLWPDQ´ ³+HDWKHU :KLWH´ DQG ³1LNNL / 7LQVOH\´ WKRVH VHDUFK WHUPV OHDYH PXFK WR EH
GHVLUHG VLQFH UHVSRQVLYH UHFRUGV FRXOG KDYH EHHQ RYHUORRNHG

     +RZDUG¶V VXSSOHPHQWDO GHFODUDWLRQ FRQWDLQV WZR SDUDJUDSKV ERWK GHVLJQDWHG DV   VR
WKH &RXUW ZLOO UHIHU WR WKH ILUVW RI WKRVH SDUDJUDSKV DV   DQG WKH VHFRQG SDUDJUDSK EHDULQJ WKDW
VDPH QXPEHU DV  


                                                  
DIWHU WKH HQG RI WKH ILVFDO \HDU GXULQJ ZKLFK WKH FRPSODLQW ZDV GLVSRVLWLRQHG RU ZKHQ WKH DJHQF\

GHWHUPLQHV WKDW WKH\ DUH QR ORQJHU QHHGHG IRU DGPLQLVWUDWLYH OHJDO DXGLW RU RWKHU RSHUDWLRQDO

SXUSRVHV ZKLFKHYHU LV ODWHU´ 6HFRQG 6XSSO +RZDUG 'HFO   %DVHG RQ WKDW VKH UHSRUWHG WKDW

WKDW ³2,* SUHVXPHV WKH SDSHU PDLO ORJV KDYH EHHQ GHVWUR\HG´ Id.

       %XW WKLV LV HQWLUHO\ FRQFOXVRU\ DQG ³JHQHUDOL]HG FODLPV RI GHVWUXFWLRQ RU QRQSUHVHUYDWLRQ

FDQQRW VXVWDLQ VXPPDU\ MXGJPHQW´ Valencia-Lucena  )G DW  6LQFH WKH UHSUHVHQWDWLYH

RI WKH RIILFH LQYROYHG ZDV RQO\ ³SUHWW\ VXUH´ WKH SDSHU PDLO ORJV KDG EHHQ GHVWUR\HG WKH DJHQF\

VKRXOG KDYH PDGH DGGLWLRQDO LQTXLULHV WR GHWHUPLQH ZKHWKHU WKH ORJV KDG LQ IDFW EHHQ GHVWUR\HG

       $V GHIHQGDQW FRQFHGHV DOO LW KDV GRQH LV ³UHHYDOXDWH>@´ LWV VHDUFK ³LQ UHVSRQVH WR WKH

&RXUW¶V )HEUXDU\  >@ 2SLQLRQ DQG 2UGHU´ 'HIV¶ 5HQHZHG 0HP DW  %XW D UHHYDOXDWLRQ

ZDV QRW HQRXJK WR FXUH DOO RI WKH GHILFLHQFLHV LQ '2-¶V VHDUFKHV 7KHUHIRUH VXPPDU\ MXGJPHQW

LV VWLOO LQDSSURSULDWH DQG WKH FDVH ZLOO EH UHPDQGHG WR WKH DJHQF\

                                         &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW FRQFOXGHV WKDW GHIHQGDQWV¶ UHQHZHG PRWLRQ IRU

VXPPDU\ MXGJPHQW ZLOO EH '(1,(' ,1 3$57 SODLQWLII¶V PRWLRQ ZLOO EH '(1,(' DV PRRW DQG

WKH &RXUW ZLOO UHPDQG WKLV FDVH EDFN WR WKH DJHQFLHV 7KH DJHQFLHV DUH LQVWUXFWHG WR FRQGXFW D

IXUWKHU VHDUFK IRU UHVSRQVLYH UHFRUGV WR SURYLGH D PRUH GHWDLOHG MXVWLILFDWLRQ IRU WKH DGHTXDF\ RI

WKHLU VHDUFKHV DQG WR UHOHDVH DQ\ UHDVRQDEO\ VHJUHJDEOH QRQH[HPSW PDWHULDO WR SODLQWLII FRQVLVWHQW

ZLWK )2,$ 7KH &RXUW ZLOO JUDQW SODLQWLII OLPLWHG GLVFRYHU\ DV WR WKH '2'¶V VHDUFKHV SXUVXDQW WR

)HGHUDO 5XOH RI &LYLO 3URFHGXUH G DFFRUGLQJ WR WKH WHUPV VHW RXW LQ WKH DWWDFKHG RUGHU :LWK

UHVSHFW WR WKH GRFXPHQWV (3$ SURGXFHG WR SODLQWLII WKH &RXUW FRQFOXGHV WKDW WKRVH GRFXPHQWV

ZHUH SURSHUO\ UHGDFWHG XQGHU )2,$ ([HPSWLRQ  DQG WKDW (3$ PHW LWV VHJUHJDELOLW\ UHTXLUHPHQW




                                                
7KXV GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW LV *5$17(' ,1 3$57 DV WR UHFRUGV (3$

DOUHDG\ SURGXFHG WR SODLQWLII

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                      $0< %(50$1 -$&.621
                                      8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( )HEUXDU\